Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 1 of 65 PageID# 47




                     EXHIBIT A
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 2 of 65 PageID# 48


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                   Page 1 of 55


                                     RISK DETAILS                                                    I
  UNIQUE MARKET
  REFERENCE:           BO5O9FINPSI 700245


 TYPE:                 Professional Indemnity Insurance


 ASSURED:              ChemTreat, Inc

                       PRINCIPAL ADDRESS:
                       5640 Cox Road
                       Glen Allen
                       Virginia 23060
                       United States of America


 PERIOD:               From: 1st July 2017
                       To:   1st July 2018
                       Both days at 12:01 a.m. Local Standard Time at the Principal
                       Address


 INTEREST:             Professional Services   —   As per policy form.


 LIMIT OF LIABILITY:   USD 2,000,000           each Claim, including Claims Expenses
                       and
                       USD 4,000,000           in the aggregate, including Claims Expenses

                       Deductible:
                       USD 150,000             each and every Claim, including Damages
                                               and Claims Expenses


 TERRITORIAL
 LIMITS:               Worldwide as per the wording


 CONDITIONS:           Wording: 623AFB00201         —   AFB A&E Mediatech Policy Wording

                       1.   LSW 559 Retroactive Limitation Clause
                                       -




                                                                         18th
                       2.   Retroactive date: 15th January 2004 but             February 2005
                            for limits excess of USD1,000,000.

                       3.   NMA 1477 Radioactive Contamination Exclusion Clause
                                           -




                                                                                             Ot.
                                                                                   IZE
                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 3 of 65 PageID# 49


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPSI 700245                                                                Page 2 0155

                       4     This policy provides coverage for consulting services provided
                             to third parties for a fee

                       5.    NMA 1256    -   Nuclear Incident Exclusion Clause

                       6.    Public Service of New Hampshire, Northern Wood Power
                             Project, Schiller Station, 400 Gosling Road, Portsmouth, NH
                             03801 is included under this policy as an Additional Assured
                             but only in respect of is vicarious liability arising out of the
                             negligent acts, errors or omissions of the Named Insured.

                       7.    United States Steel Corporation, US Steel Tower Room 2028,
                             600 Grant Street, Pittsburgh, PA 15219 is included under this
                             policy as an Additional Assured but only in respect of its
                             vicarious liability arising out of the negligent acts, errors or
                             omissions of the Named Insured.

                       8.    623AFB 00097 Warranted no higher limits endorsement
                                               -




                       9.    Notice of Claim to:      Marsh USA Inc.
                                                      Washington Square
                                                      1050 Connecticut Avenue NW
                                                      Suite 700 I
                                                      Washington
                                                      DC 20036

                             And                      Phelps Dunbar
                                                      Marshall Redmon
                                                      445 North Boulevard, Suite 701
                                                      Baton Rouge
                                                      LA 70802

                       10.   Notice of Election:       Marsh USA Inc.
                                                       Washington Square
                                                       1050 Connecticut Avenue NW
                                                       Suite 700 1
                                                       Washington
                                                       DC 20036

                       11.   Additional Insured Endorsement (FutureFuel Chemical
                             Company)

                       12.   Excluding Matters Exclusion

                       13.   Amended Product Liability Exclusion Endorsement

                       14.   General, Products and Completed Operations Liability
                             Warranty and Exclusion Endorsement

                       15.   Design Build Endorsement




                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 4 of 65 PageID# 50


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                              Page 3 of 55


                      16.    It is hereby noted and agreed that INSURING AGREEMENT
                             1.8 is excluded in its entirety.

                      17.    Amended Definition S endorsement.

                      20,    Cover hereby excludes Pie-Claims Assistance under
                             INSURING AGREEMENTS II SUPPLEMENTARY
                             PAYMENTS

                      Special Cancellation/Insurer Downgrade Clause as attached.

                      IUA 09-054 Foreign Account Tax Compliance Act (‘FATCA”) only     -




                      to apply in respect of FATCA in scope contracts.

                      Where the terms ‘fRe)Insurer” and/or “contract period” and/or
                      “(Re)Insured’ do not appear in the Risk Details or attached Policy
                      wording the functional equivalents of these terms shall be deemed
                      incorporated herein.


 CHOICE OF LAW &
 JURISDICTION:        Choice of Law:
                      As per 623AFB001 13   —   Choice of Law Clause (New York)

                      Jurisdiction:
                      As per Section XXV of the wording   —   Service of Suit Clause
                      (U.S.A.) naming:
                      Mendes & Mount,
                      750 Seventh Avenue,
                      New York,
                      NY 10019-6929


 PREMIUM:             USD 185,000 (100%)


 PREMIUM PAYMENT
 TERMS:               LSW 3000 Premium Payment Clause as attached.



 TAXES PAYABLE
 BY ASSURED
 AND
 ADMINISTERED BY      None
 INSURERS:




                                                                              Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 5 of 65 PageID# 51


  MARSH LTD
  CONTRACT NUMBER

  B0509FINPS1700245                                                             Page 4 of 55

  TAXES PAYABLE
  BY INSURERS AND
  ADMINISTERED BY
  THE ASSURED OR
  THEiR AGENT:        None


  RECORDING,
  TRANSMITTING AND
  STORING
  INFORMATION:        Where Marsh Ltd maintains risk and claim data, information or
                      documents, Marsh Ltd may hold such data, information or
                      documents electronically.


  INSURER
  CONTRACT
  DOCUMENTATION:      This document details the terms, definitions, exclusions and
                      conditions (the contract terms) that constitutes the contract
                      document.

                      A physical copy of this document will be provided to the
                      (Re)lnsu red as Evidence of Cover. No further contractual
                      documentation required.

                      For the purposes of this contract:

                         1) where there is any discrepancy between the headings stated
                            in the Risk Details section herein and the terminology used
                            in any corresponding Wording and/or Endorsements andlor
                            Clauses attached, the headings stated in the Risk Details
                            section shall be deemed to read as per such Wording and/or
                            Endorsements and/or Clauses,

                         2) if the words ‘Underwriters’, ‘Company’ or ‘Policy’ appear
                            herein, or in any Endorsements and/or Clauses attaching,
                            then these words shall be deemed to mean ‘Reinsurers
                            ‘Insurers’ or ‘contract document’ respectively.




                                                                            Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 6 of 65 PageID# 52


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NP81700245                                                              Page 5 of 55


                                     A & E MEDIATECH

             ARCHITECTS AND ENGINEERS PROFESSIONAL LIABILITY,
        ARCHITECTS, ENGINEERS AND CONTRACTORS POLLUTION LIABILITY,
                       TECHNOLOGY BASED SERVICES,
                          TECHNOLOGY PRODUCTS,
                     COMPUTER NETWORK SECURITY, AND
              MULTIMEDIA AND ADVERTISING LIABILITY INSURANCE

                                     DECLARATIONS

  THIS IS A CLAIMS-MADE AND REPORTED LIABILITY INSURANCE POLICY. PLEASE
                             READ CAREFULLY.


 POLICY NUMBER: F1NPS1700245


 1. NAMED ASSURED:

        ChemTreat, Inc

    ADDRESS:
      5640 Cox Road
        Glen Allen
        VA 23060
        USA


 2. POLICY PERIOD:

             FROM:    1 July, 2017

                TO:   1July 2018

                      BOTH DAYS AT 12:01 AM STANDARD TIME AT THE ADDRESS
                      SHOWN IN NUMBER I ABOVE.


 3. LIMIT OF LIABILITY:

        (a) USD2,000,000 Each Claim includes Claims Expenses.
                                      -




        fb) USD4,000,000 Aggregate for the Policy Period   -   includes Claims Expenses.


 4. DEDUCTIBLE:

        USD150,000 Each Claim Deductible includes Claims Expenses.
                                           -




                                                                           H  ContracL Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 7 of 65 PageID# 53


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPSI 700245                                                                    Page 6 of 55

  5. PREMIUM:
           USD 185,000


  6. RETROACTIVE DATE:
  15th                      18th
         January 2004 but          February 2005 for limits excess of USD1,000,000


  7. TECHNOLOGY BASED SERVICES, TECHNOLOGY PRODUCTS, COMPUTER
     NETWORK SECURITY, AND MULTIMEDIA AND ADVERTISING LIABILITY
     INSURANCE COVERAGE OPTION:

           Purchased        X         If this box is checked then Insuring Agreements C, D, E and
                                      F of this Policy shall apply.

           Not                        If this box is checked then Insuring Agreements C, D, E and
           Purchased                  F of this Policy shall not apply.

           If no box is checked, then Insuring Agreements C, D, E and F of this Policy shall not
           apply.


  8. OPTIONAL EXTENSION PERIOD:

           (a) Premium for Optional Extension           100%
               Period:

           fb) Length of Optional Extension             12 months
               Period:


  9. NOTICE OF CLAIM TO:


         Marsh USA Inc.
         Washington Square
         1050 Connecticut Avenue NW
         Suite 700 I
         Washington
         DC 20036

         And

         Phelps Dunbar
         Marshall Redmon
         445 North Boulevard, Suite 701
         Baton Rouge
         LA 70802




                                                                                     Af
                                                                                     Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 8 of 65 PageID# 54


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPSI 700245                                                           Page 7 of 55

  10. NOTICE OF ELECTION:

       Marsh USA Inc.
       Washington Square
       1050 Connecticut Avenue NW
       Suite 700 I
       Washington
       DC 20036


  11. SERVICE OF SUIT:

       Mendes & Mount,
       750 Seventh Avenue,
       New York,
       NY 10019-6929


  12. CHOICE OF LAW:

          New York


  FORMS AND ENDORSEMENTS ATTACHED HERETO:

      • LSW 559               Retroactive Limitation Clause
      • NMA 1477              Radioactive Contamination Exclusion Clause
      • NMA 1256              Nuclear Incident Exclusion Clause
      • 623AFB00097           Warranted no higher limits endorsement
      • 623AFB001 13          Choice of Law Clause (New York)
      • LSW3000 Premium Payment Clause (60 days)
                     —



      • Additional Insured Endorsement (FutureFuel Chemical Company)
      • Excluding Matters Clause
      • Amended Product Liability Exclusion Endorsement
      • General, Products and Completed Operations Liability Warranty and Exclusion
          Endorsement
      • Design Build Endorsement
      • Amended Definition S endorsement
      • Special Cancellation I Insurer Downgrade Clause
      a IUA 09-054 Foreign Account Tax Compliance Act (“FATCA”)




                                                                            Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 9 of 65 PageID# 55


  MARSH LTD
 CONTRACT NUMBER

  BO5O9FINPS1 700245                                                                  Page 8 of 55

                                       A & E MEDIATECH

             ARCHITECTS AND ENGINEERS PROFESSIONAL LIABILITY,
        ARCHITECTS, ENGINEERS AND CONTRACTORS POLLUTION LIABILITY,
                       TECHNOLOGY BASED SERVICES,
                          TECHNOLOGY PRODUCTS,
                     COMPUTER NETWORK SECURITY, AND
              MULTIMEDIA AND ADVERTISING LIABILITY INSURANCE


 NOTICE: This Coverage is provided on a Claims Made and Reported Basis. Except as
 otherwise provided, this coverage applies only to Claims first made against the Assured
 during the Policy Period and reported in writing to the Underwriters pursuant to the terms of
 this Insurance Policy. The Limit of Liability available to pay Damages shall be reduced and
 may be completely exhausted by payment of Claims Expenses, Please review the
 coverage afforded under this Insurance Policy carefully and discuss the coverage hereunder
 with your insurance agent or broker.

 In consideration of the payment of the premium and reliance upon the statements in the
 Application which is deemed a part of this Insurance Policy (hereinafter referred to as the
  Policy’ or ‘Insurance’) and subject to the Limit of Liability, deductible, exclusions, conditions
 and other terms of this Insurance, the Underwriters agree with the Named Assured, set forth
 at Item I of the Declarations made a part hereof:

  I.    INSURING AGREEMENTS

        A.      Architects and Engineers Professional Liability

                To pay on behalf of the Assured Damages and Claims Expenses, in excess
                of the Deductible, which the Assured shall become legally obligated to pay
                because of any Claim first made against the Assured during the Policy
                Period or Optional Extension Period (if applicable) and reported to
                Underwriters either during the Policy Period, within sixty (60) days after the
                expiration of the Policy Period or during the Optional Extension Period (if
                applicable) arising out of any negligent act, error or omission in rendering or
                failure to render Professional Services on or after the Retroactive Date set
                forth in Item 6 of the Declarations and before the end of the Policy Period by
                the Assured or by any person, including an independent contractor, for
                whose negligent act, error or omission the Assured Organization is legally
                responsible.




                                                                                    Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 10 of 65 PageID# 56


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                Page 9 of 55

        B.     Architects, Engineers and Contractors Pollution Liability

               To pay on behalf of the Assured Damages and Claims Expenses, in excess
               of the Deductible, which the Assured shall become legally obligated to pay
               because of any Claim first made against the Assured during the Policy
               Period or Optional Extension Period (if applicable) and reported to
               Underwriters either during the Policy Period, within sixty (60) days after the
               expiration of the Policy Period or during the Optional Extension Period (if
               applicable) for a Pollution Condition arising out of the rendering of or failure
               to render Professional Services or the performance of or failure to perform
               Contracting Services on or after the Retroactive Date set forth in Item 6 of
               the Declarations and before the end of the Policy Period by the Assured or
               by any person, including an independent contractor, for whose Pollution
               Condition the Assured Organization is legally responsible.

        The Insuring Agreements C, D, E and F below only apply if Item 7 of the Declarations
        indicates that these Insuring Agreements have been purchased.

        C.     Technology Based Services

               To pay on behalf of the Assured Damages and Claims Expenses, in excess
               of the Deductible, which the Assured shall become legally obligated to pay
               because of any Claim first made against the Assured during the Policy
               Period or Optional Extension Period (if applicable) and reported to
               Underwriters either during the Policy Period, within sixty (60) days after the
               expiration of the Policy Period or during the Optional Extension Period (if
               applicable) arising out of any negligent act, error or omission, or any
               unintentional breach of contract, in rendering or failure to tender Technology
               Based Services on or after the Retroactive Date set forth in Item 6 of the
               Declarations and before the end of the Policy Period by the Assured or by
               any person, including an independent contractor, for whose negligent act,
               error or omission or unintentional breach of contract the Assured
               Organization is legally responsible.

        D.     Technology Products

               To pay on behalf of the Assured Damages and Claims Expenses, in excess
               of the Deductible, which the Assured shall become legally obligated to pay
               because of any Claim first made against any Assured during the Policy
               Period or Optional Extension Period (if applicable) and reported to
               Underwriters either during the Policy Period, within sixty (60) days after the
               expiration of the Policy Period or during the Optional Extension Period (if
               applicable) arising out of any negligent act, error or omission, or any
               unintentional breach of contract, by the Assured on or after the Retroactive
               Date set forth in Item 6 of the Declarations and before the end of the Policy
               Period that results in the failure of Technology Products to perform the
               function or serve the purpose intended.




                                                                                Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 11 of 65 PageID# 57




                                                                                                   I
  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                Page 10 of 55


        E.     Computer Network Security

               To pay on behalf of the Assured Damages and Claims Expenses, in excess
               of the Deductible, which the Assured shall become legally obligated to pay
               because of any Claim first made against any Assured during the Policy
               Period or Optional Extension Period (if applicable) and reported to
               Underwriters either during the Policy Period, within sixty (60) days after the
               expiration of the Policy Period or during the Optional Extension Period (if
               applicable) arising out of any act, error or omission on or after the Retroactive
               Date set forth in Item 6 of the Declarations and before the end of the Policy
               Period in the course of providing or managing Computer Systems security
               by the Assured or by any person, including an independent contractor, for
               whose act, error or omission the Assured Organization is legally responsible
               that results in:

               1.     the inability of a third party, who is authorized to do so, to gain access
                      to Computer Systems or your Technology Based Services;

               2.     the failure to prevent Unauthorized Access to Computer Systems
                      that results in:

                      (a)   the destruction, deletion or corruption of electronic data on
                            Computer Systems;

                      (b)   Theft of Data from Computer Systems: or

                      (c)   denial of service attacks against Internet sites or computers; or

               3.     the failure to prevent transmission of Malicious Code from Computer
                      Systems to third party computers and systems.

        F.     Multimedia and Advertising

              To pay on behalf of the Assured Damages and Claims Expenses, in excess
              of the Deductible, which the Assured shall become legally obligated to pay
              because of liability imposed by law or Assumed Under Contract resulting
              from any Claim first made against any Assured during the Policy Period or
              Optional Extension Period (if applicable) and reported to Underwriters
              either during the Policy Period, within sixty (60) days after the expiration of
              the Policy Period or during the Optional Extension Period (if applicable)
              arising out of one or more of the following acts committed on or after the
              Retroactive Date set forth in Item 6 of the Declarations and before the end of
              the Policy Period in the course of the Assured Organization’s performance
              of Professional Services, Media Activities or Technology Based
              Services:




                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 12 of 65 PageID# 58


  MARSH LTD
  CONTRACT NUMBER

  B0509FlNPS1700245                                                                  Page 11 of 55


               1.     defamation, libel, slander, product disparagement, trade libel, prima
                      fade tort, infliction of emotional distress, outrage, outrageous conduct,
                      or other tort related to disparagement or harm to the reputation or
                      character of any person or organization;

               2.     invasion of or interference with the right to privacy or of publicity;

               3.     misappropriation of any name or likeness for commercial advantage;

              4.      false arrest, detention or imprisonment or malicious prosecution;

               5.     invasion of or interference with any right to private occupancy,
                      including trespass, wrongful entry, eviction or eavesdropping;

              6.      plagiarism, piracy or misappropriation of ideas under implied contract;

              7.      infringement of copyright;

              8.      infringement of trade dress, domain name, title or slogan, or the
                      dilution or infringement of trademark or service mark;

              9.      negligence regarding the content of any Media Communication,
                      including harm caused through any reliance or failure to rely upon
                      such content; or

              10.     misappropriation of trade secret.

       Provided, Insuring Agreements A, B, C, D, E and F of this Insurance shall not apply
       to any Claim for or arising out of the disclosure, misuse or misappropriation of any
       ideas, trade secrets or confidential information that came into the possession of any
       person prior to the date he or she became an employee, officer, director, principal or
       partner of the Assured Organization.

       SUPPLEMENTARY PAYMENTS

       All payments made under this Clause are not subject to the Deductible and are
       payable by the Underwriters in addition to the Limits of Liability.

       A.     Pre-Claims Assistance

              If the Assured reports a Circumstance during the Policy Period, in
              accordance with Clause Xll.B, until such time a Claim is made, any costs or
              expenses the Underwriters incur as a result of investigating or monitoring
              such Circumstance, will be paid for by the Underwriters. The decision to
              incur any costs or expenses to monitor or investigate such Circumstance
              shall be at the sole discretion of the Underwriters.




                                                                                               3
                                                                                  /1[;

                                                                                  Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 13 of 65 PageID# 59


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPS 1700245                                                                Page 12 of 55

        B.     Defendants Reimbursement

               Upon the Underwriter’s request, the Assured shaH attend mediation
               meetings, arbitration proceedings, hearings, depositions and trials relative to
               the defense of a Claim. After the first three (3) days attendance required for
               each Claim, the Underwriters shall reimburse the Assured, upon written
               request, for actual loss of earnings and reasonable expenses due to such
               attendance up to $400 for each day in the aggregate for all Assureds subject
               to a maximum amount of $7,500 for each Claim.

        C.     ADA, FHA, OSHA Regulatory! Administrative Actions Reimbursement

               Underwriters will reimburse the Assured, upon written request, for legal fees
               and expenses up to $25,000 in the aggregate for the Policy Period, incurred
               by the Assured with the prior written consent of the Underwriters, in
               responding to a regulatory or administrative action brought directly against
               the Assured during the Policy Period by a government agency under the
               Americans with Disabilities Act of 1990 (ADA), the Fair Housing (FHA) or the
               Occupational Safety and Health Act (OSHA) provided that the regulatory or
               administrative action:

               1.      arises out of the rendering of or failure to render Professional
                       Services; and

               2.      is reported to the Underwriters during the Policy Period.

               After the Underwriters have paid $25,000 under this Clause, the Underwriters
               shall not be obligated to pay any further legal fees and expenses.

        D.     Disciplinary Proceedings Reimbursement

               Underwriters will reimburse the Assured, upon written request, for legal fees
               and expenses up to $7,500 in the aggregate for the Policy Period, incurred
               by the Assured with the prior written consent of the Underwriters, in
               responding to a disciplinary proceeding brought directly against the Assured
               during the Policy Period provided that the disciplinary proceeding:

               1.      arises out of the rendering of or failure to render Professional
                       Services; and

               2.      is reported to the Underwriters during the Policy Period.

               After the Underwriters have paid $7,500 under this Clause, the Underwriters
               shall not be obligated to pay any further legal fees and expenses.




                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 14 of 65 PageID# 60


 I

                                                                                                       1
     MARSH LTD
     CONTRACT NUMBER

     B0509F1NPS1700245                                                                 Page 13 of 55

     I II.   DEFENSE, SETTLEMENT, AND INVESTIGATION OF CLAIMS

             A.   The Underwriters shall have the right and duty to defend, subject to the Limit
                  of Liability, exclusions and other terms and conditions of this Policy, any
                  Claim against the Assured seeking Damages which are payable under the
                  terms of this Policy, even if any of the allegations of the Claim are
                  groundless, false or fraudulent.

             B.   The Underwriters shall have the right and duty to defend, subject to the Limit
                  of Liability, exclusions, and other terms and conditions of this Policy, any
                  Claim in the form of a civil suit against the Assured that seeks injunctive
                  relief (meaning a temporary restraining order or a preliminary or permanent
                  injunction) for one or more of the acts listed in Insuring Agreement F if:

                  1.     the Claim is first made during the Policy Period or Optional
                         Extension Period (if applicable) and reported to the Underwriters
                         pursuant to the terms of this Policy; and

                  2.     the act or acts were committed on or after the Retroactive Date and
                         before the end of the Policy Period in the course of the Assured
                         Organization’s performance of Professional Services, Media
                         Activities or Technology Based Services.

             C.   When the Underwriters defend a Claim, they will pay Claims Expenses
                  incurred with their prior written consent. The Limit of Liability available to pay
                  Damages shall be reduced and may be completely exhausted by payment of
                  Claims Expenses. Damages and Claims Expenses shall be applied
                  against the Each Claim Deductible.

             D.   The Underwriters shall have the right to make any investigation they deem
                  necessary, including, without limitation, any investigation with respect to the
                  Application and statements made in the Application and with respect to
                  coverage.

                  However, notwithstanding the above, the Assured’s rights under this Policy
                  shall not be prejudiced by any refusal to disclose the identity of any
                  confidential source of information, or to produce any documentation or
                  information obtained in the course of Media Activities in respect of which the
                  Assured has asserted a claim of reporter’s privilege or any other privilege
                  regarding the protection of news-gathering activities.




                                                                                     Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 15 of 65 PageID# 61


  MARSH LTD
  CONTRACT NUMBER

  BO5O9F1NPS1700245                                                                  Page 14 of 55


        E.     If the Assured shall refuse to consent to any settlement or compromise
               recommended by the Underwriters and acceptable to the Claimant and elects
               to contest the Claim, the Underwriters3 liability for any Damages and Claims
               Expenses shall not exceed the amount for which the Claim could have been
               settled, less the remaining Each Claim Deductible, plus the Claims
               Expenses incurred up to the time of such refusal, or the applicable Limit of
               Liability, whichever is less, and the Underwriters shall have the right to
               withdraw from the further defense thereof by tendering control of said defense
               to the Assured. The portion of any proposed settlement or compromise that
               requires the Assured to cease, limit or refrain from actual or alleged
               infringing or otherwise injurious activity or is attributable to future royalties or
               other amounts that are not Damages shall not be considered in determining
               the amount for which a Claim could have been settled.

        F.     It is further provided that the Underwriters shall not be obligated to pay any
               Damages or Claims Expenses, or to undertake or continue defense of any
               suit or proceeding after the applicable Limit of Liability has been exhausted by
               payment of Damages and/or Claims Expenses or after deposit of the
               applicable Limit of Liability in a court of competent jurisdiction, and that upon
               such payment, the Underwriters shall have the right to withdraw from the
               further defense thereof by tendering control of said defense to the Assured.

  IV.   THE ASSURED AND THE ASSURED ORGANIZATION

        As used throughout this Policy, whether expressed in singular or plural, ‘Assured’
        shall mean:

        A.     the Named Assured and any Subsidiaries of the Named Assured (together
               the ‘Assured Organization’);

        B.     a director or officer of the Assured Organization, but only with respect to the
               performance of his or her duties as such on behalf of the Assured
               Organization;

        C.     an employee or temporary employee of the Assured Organization, but only
               for work done while acting within the scope of his or her employment and
               related to the conduct of the Assured Organization’s business;

        D.     a principal if the Named Assured is a sole proprietorship, or a partner if the
               Named Assured is a partnership, but only with respect to the performance of
               his or her duties as such on behalf of the Assured Organization;

        E.     any person who previously qualified as an Assured under B, C or D above
               prior to the termination of the required relationship with the Assured
               Organization, but only with respect to the performance of his or her duties as
               such on behalf of the Assured Organization;




                                                                                    A



                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 16 of 65 PageID# 62


  MARSH LTD
  CONTRACT NUMBER

  BO5O9F1NPS1700245                                                                 Page 15 of 55


        F.     the estate, heirs, executors, administrators, assigns and legal representatives
               of any Assured in the event of such Assured’s death, incapacity, insolvency
               or bankruptcy, but only to the extent that such Assured would otherwise be
               provided coverage under this Insurance;

        0,     any joint venture in which the Assured Organization participates in, but
               solely for the Assured Organization’s liability that arises out of a negligent
               act, error or omission in rendering or failure to render Professional Services by
               or on behalf of the Assured Organization or for a Pollution Condition that
               arises out of the rendering of or failure to render Professional Services or the
               performance of or failure to perform Contracting Services by or on behalf of
               the Assured Organization; and

        H.     solely with respect to Insuring Agreement B, the client for whom the Assured
               Organization renders or rendered Professional Services or performs or
               performed Contracting Services, provided that a written contract or
               agreement is in effect between the Assured Organization and the client
               requiring the client to be an additional assured under the Assured
               Organization’s architects, engineers and contractors pollution liability policy.
               However, such clients are covered under Insuring Agreement B of this Policy
               solely with respect to Damages and Claims Expenses arising from
               Professional Services rendered or Contracting Services performed by or
               on behalf of the Assured Organization and are not covered for any
               Damages and Claims Expenses arising from the client’s own acts, errors or
               omissions. Clients of the Assured Organization are covered under Insuring
               Agreement B of this Policy, subject to Clause IX, only for the Limits of Liability
               required by the written contract or agreement.

  V.    TERRITORY

        This Policy applies to Claims made and acts, errors or omissions or Pollution
        Conditions committed or arising anywhere in the world.

  VI.   EXCLUSIONS APPLICABLE TO ALL ENSURING AGREEMENTS

        The coverage under this Insurance does not apply to Damages or Claims
        Expenses in connection with or resulting from any Claim:

        A.    Criminal, Dishonest,       Intentional,   Fraudulent,    Malicious,    Willful        or
              Knowing Acts




                                                                                  Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 17 of 65 PageID# 63



 I MARSH LTD
  CONTRACT NUMBER

 L2!09F1NPS1 700245                                                                Page 16 of 55


               arising out of or resulting from any criminal, dishonest, intentional, fraudulent,
                                                                                                         I
               malicious, willful or knowing act, error or omission committed by any
               Assured; however, this Policy shall apply to Claims Expenses incurred in
               defending any such Claim alleging the foregoing until such time as there is a
               final adjudication, judgment, binding arbitration decision or conviction against
               the Assured, or admission by the Assured, establishing such criminal,
               dishonest, intentional, fraudulent, malicious willful or knowing conduct, or a
               plea of nob contendore or no contest regarding such conduct, at which time
               the Named Assured shall reimburse Underwriters for all Claims Expenses
               incurred defending the Claim and Underwriters shall have no further liability
               for Claims Expenses.

               Provided, that this exclusion shall not apply to any Claim based upon                or
               arising from the Assured’s unintentional breach of a written agreement               to
               refrain from disclosing confidential or proprietary information in rendering         or
               failure to render Professional Services or in the performance of or failure          to
               perform Contracting Services.

        B.     Prior Knowledge, Prior Notice and Prior Acts

               1.     arising out of or resulting from any act, error or omission or Pollution
                      Condition committed or arising prior to the inception date of this
                      Insurance:

                      (a)     if any director, officer, principal, partner, insurance manager or
                              any member of the risk management or legal department of
                              the Assured Organization on or before the inception date
                              knew or could have reasonably foreseen that such act, error or
                              omission or Pollution Condition might be expected to be the
                              basis of a Claim; or

                      (b)     in respect of which any Assured has given notice of a
                              Circumstance to the insurer of any other policy in force prior
                              to the inception date of this Policy; or

               2.     arising out of related or continuing acts, errors or omissions or
                      Pollution Conditions where the first such act, error or omission or
                      Pollution Condition was committed or arose prior to the Retroactive
                      Date set forth in Item 6 of the Declarations.

        C.     Assured versus Assured

               by or on behalf of one or more Assureds under this Insurance against any
               other Assured or Assureds under this Insurance; provided, that this
               exclusion shall not apply to a Claim by or on behalf of any client of the
               Assured Organization who is an Assured by virtue of Clause IV.H.




                                                                                  Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 18 of 65 PageID# 64


 I

                                                                                                        I
     MARSH LTD
     CONTRACT NUMBER

     B0509F1NPS1700245                                                                  Page 17 of 55


           D.     Ownership Interest and Outside Positions

                  1.      arising out of or resulting from any Assured’s activities as a trustee,
                          partner, officer, director or employee of any employee trust, charitable
                          organization, corporation, company or business other than that of the
                          Assured Organization; or

                  2.      made by any entity, arising out of Professional Services,
                          Contracting Services, Media Activities or Technology Based
                          Services performed for such entity, or Technology Products
                          provided to such entity which:

                          (a)     is operated, managed or controlled by an Assured or in which
                                  any Assured has an ownership interest in excess of 25%; or
                                  in which any Assured is an officer or director; or

                          (b)    operates, controls or manages the Named Assured, or has an
                                 ownership interest of more than 15% in the Named Assured.

           E.     Discrimination, Humiliation, Harassment and Misconduct

                  for or arising out of or resulting from any actual or alleged discrimination,
                  humiliation, harassment or misconduct because of age, color, race, sex,
                  creed, national origin, marital status, sexual preference or orientation,
                  religion, disability or pregnancy; provided, that this exclusion shall not apply to
                  any Claim based upon the Americans with Disabilities Act of 1990 (ADA), as
                  amended, or the Fair Housing Act fFHA), or any state or local versions of
                  those acts, and arising out of the Assured’s rendering or failure to render
                  Professional Services.

           F.    Assumption of Contractual Liability of Others

                  arising out of or resulting from the liability of others assumed by the Assured
                  under any contract or agreement either oral or written, including any hold
                  harmless or indemnity agreements, except:

                  1.     with respect to Insuring Agreement F for liability Assumed under
                         Contract; or

                 2.      to the extent the Assured would have been liable in the absence of
                         such contract or agreement.

           G.    Express Warranties, Representations, Guarantees and Promises

                 for or arising out of or resulting from:




                                                                                    ik-.
                                                                                      Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 19 of 65 PageID# 65


  MARSH LTD
  CONTRACT NUMBER

  B0509FINPS1700245                                                                    Page 18 of 55


               1.      breach of any express warranty or representation except for an
                       agreement to perform within a reasonable standard of care or skill
                       consistent with applicable industry standards; or

               2.      breach of guarantee or any promises of cost savings, profits, or return
                       on investment.

        H.     Faulty Workmanship

               under Insuring Agreement A arising out of the cost to repair or replace any
               faulty workmanship performed in whole or in part by any Assured on any
               construction, erection, fabrication, installation, assembly, manufacture or
               remediation, including any materials, parts, labor or equipment furnished in
               connection with such repair or replacement.

               Asbestos

               either in whole or in part, directly or indirectly, arising out of or resulting from
               or in consequence of, or in any way involving asbestos, or any materials
               containing asbestos in whatever form or quantity; provided, that this exclusion
               does not apply to any Claim arising out of any negligent act, error or omission
               in rendering or failure to render Professional Services on or after 1st January
               1990 or the Retroactive Date set forth in Item 6 of the Declarations
               (whichever is the later) by or on behalf of the Assured,

        J.     Employers Liability

              for or arising out of or resulting from:

               1.     Bodily Injury to any employee of the Assured Organization arising
                      out of and in the course of employment by the Assured
                      Organization; or

              2.      the Assured Organization’s employment obligations, decisions,
                      practices or policies as an employer.

        K.    Worker’s Compensation

              arising out of any obligation which the Assured or any carrier as insurer may
              be liable under any worker’s compensation, unemployment compensation or
              disability benefits law or similar law.

        L.    Property Liability

              arising out of or resulting from the Assured’s ownership, rental, lease,
              maintenance, operation, use, repair, voluntary or involuntary sale, transfer,
              exchange, gift, abandonment or condemnation of any real or personal
              property including without limitation, automobiles, aircraft, watercraft and
              other kinds of conveyances.



                                                                                   A
                                                                                  ?1g
                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 20 of 65 PageID# 66



 I MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                  Page 19 of 55

        M.     Products Liability

               arising out of or resulting from the design or manufacture of any goods or
               products for multiple sales or mass distribution which are sold or supplied by
               the Assured or by others under license from the Assured; provided, that this
               exclusion shall not apply to any Claim which is covered pursuant to Insuring
               Agreement D of this Policy.

        N.     Transportation, Shipment or Delivery of Waste, Products or Materials

               under insuring Agreement B arising out of or resulting from any waste or any
               products or materials transported, shipped or delivered via watercraft, aircraft,
               motor vehicle, mobile equipment or rolling stock to a location beyond the
               boundaries of a site at which Professional Services are being rendered or
               Contracting Services are being performed.

        0.     Property Damage to Assured Organization’s Work and Products

               under Insuring Agreement B for any Property Damage:

               1.     to work performed by or on behalf of the Assured Organization
                      resulting from the work or any portion thereof, or out of materials,
                      parts or equipment furnished in connection therewith; or

               2.     to any goods or products which are sold or supplied by the Assured
                      or by others under license from the Assured resulting from such
                      goods or products or any portion thereof.

        P.     Patent Infringement

               for or arising out of actual or alleged infringement of patent or patent rights or
               misuse of patent.

        Q.     Failure to Maintain Insurance

               arising out of or resulting from the advising or requiring of, or failure to advise
               or require, or failure to maintain any form of insurance, suretyship or bond,
               either with respect to the Assured or any other person or entity.

        R.     Insolvency and Bankruptcy

               arising out of or resulting from the insolvency or bankruptcy of any Assured
               or of any other entity including but not limited to the failure, inability, or
               unwillingness to pay Claims, losses, or benefits due to the insolvency,
               liquidation or bankruptcy of any such individual or entity.




                                                                                i:;            6
                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 21 of 65 PageID# 67



 I MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                  Page 20 of 55

         S.     War and Terrorism

                directly or indirectly caused by, resutting from or in connection with:

                1.      any of the following regardless of any other cause or event
                        contributing concurrently or in any other sequence to the loss;

                        (a)     war, invasion, acts of foreign enemies, hostilities or warlike
                                operations (whether war is declared or not), civil war, rebellion,
                                revolution, insurrection, civil commotion assuming the
                                proportions of or amounting to an uprising, military or usurped
                                power; or

                        (b)     any act of terrorism.

                2.      any action taken in controlling, preventing, suppressing or in any way
                        relating to (a) or (b) above.

                For the purpose of this exclusion, an act of terrorism means an act, including
                but not limited to the use of force or violence and/or the threat thereof, of any
                person or group(s) of persons, whether acting alone or on behalf of or in
                connection with any organisation(s) or government(s), committed for political,
                religious, ideological or similar purposes including the intention to influence
                any government and/or to put the public, or any section of the public, in fear.

                If the Underwriters allege that by reason of this exclusion, any Damages or
                Claims Expenses are not covered by this Insurance, the burden of proving
                the contrary shall be upon the Assured.

                In the event any portion of this exclusion is found to be invalid or
                unenforceable, the remainder shall remain in full force and effect.

  VII.   EXCLUSIONS APPLICABLE TO INSURING AGREEMENTS C, D, E AND F

         The coverage under Insuring Agreements C, D, E and/or F of this Insurance does not
         apply to Damages or Claims Expenses in connection with or resulting from any
         Claim:

         A.     Bodily Injury and Property Damage

                for, arising out of, or resulting from Bodily Injury or Property Damage.

         B.     Contractual Liability

                arising out of or resulting from:




                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 22 of 65 PageID# 68




                                                                                                      I
  MARSH LTD
  CONTRACT NUMBER

  BO5O9F1NPS1700245                                                                   Page 21 of 55

               1.     any contractual liability or obligation, or arising out of or resulting from
                      breach of contract or agreement either oral or written, except:

                      (a)     with respect to:

                              (I)     Insuring Agreement C for breach of an agreement by
                                      the Assured Organization to perform Technology
                                      Based Services; or

                              (ii)    Insuring Agreement D for breach of an agreement by
                                      the Assured Organization to manufacture, develop,
                                      create, distribute, license, lease or sell Technology
                                      Products;

                              provided, this exception VIl.B.1(a) shall not apply to breach of
                              any hold harmless or indemnity agreement;

                      (b)     with respect to Insuring Agreement F for liability:

                              (i)     Assumed under Contract; or

                              (ii)    misappropriation of ideas under an implied contract; or

                      (c)     to the extent the Assured would have been liable in the
                              absence of such contract or agreement; or

               2.     breach of any contractual obligation which goes beyond an express or
                      implied duty to exercise a degree of care or skill as is consistent with
                      applicable industry standards.

        C.     Business Risks

              for or arising out of or resulting from:

               1.     inaccurate, inadequate or incomplete description of the price of goods,
                      products or services;

              2.      cost guarantees, cost representations, or contract price estimates of
                      probable costs or cost estimates actually or allegedly being exceeded;

              3.      the failure of goods, products, or services to conform with any
                      represented quality or performance contained in Advertising; or

              4.      any actual or alleged gambling, contest, lottery, promotional game or
                      other game of chance.




                                                                                    Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 23 of 65 PageID# 69


  MARSH LTD
  CONTRACT NUMBER

  B0509FlNPS1700245                                                               Page 22 of 55

        D,     Licensing Fees and Royalty Payments

               arising out of or resulting from any actual or alleged obligation to make
               licensing fee or royalty payments, including but not limited to the amount or
               timeliness of such payments.

        E.     Reprinting, Recall, Removal, Disposal, Withdrawal, Inspection, Repair,
               Replacement, Reproduction Costs and Expenses

               for or arising out of or resulting from any costs or expenses incurred or to be
               incurred by the Assured or others for:

               1.      the reprinting, recall, removal or disposal of any Media Material,
                       including any media or products containing such Media Material; or

               2.      the withdrawal, recall, inspection, repair, replacement, reproduction,
                       removal or disposal of:

                       (a)     Technology Products, including any products or other
                               property of others that incorporate Technology Products;

                       (b)     work product resulting from or incorporating the results of
                               Technology Based Services; or

                       (C)     any products or other property on which Technology Based
                               Services are performed;

              provided, that this exclusion shall not apply to Claims for the resulting loss of
              use of such Media Material or Technology Products, or loss of use of the
              work product resulting from such Technology Based Services,

        F.     Computer Systems Security

               arising out of or resulting from:

               1.     the failure of Computer Systems to be protected by security
                      practices and procedures equal to or superior to those disclosed in
                      response to questions in the Application relating to Computer
                      Systems security, including access protection, intrusion detection,
                      data back up procedures, Malicious Code protection, and data
                      encryption procedures; or

              2.      the failure to install available software product updates and releases,
                      or to apply security related software patches, to computers and other
                      components of Computer Systems,




                                                                                Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 24 of 65 PageID# 70


 I

                                                                                                         I
     MARSH LTD
     CONTRACT NUMBER

     BO5O9FINPSI 700245                                                                 Page 23 of 55

           G.     Electrical and Telecommunications Failure and Malfunction and Force
                  Majure

                  arising out of, resulting from or alleging:

                  1,      any failure or malfunction of electrical or telecommunications
                          infrastructure or services, unless under the Assured Organization’s
                          operational control; or

                  2.      fire, flood, earthquake, volcanic eruption, explosion, lightning, wind,
                          hail, tidal wave, landslide, act of God or other physical or force majure
                          event.

           H.     Antitrust

                  for or arising out of any actual or alleged antitrust violation, restraint of trade,
                  unfair competition, violation of the Sherman Antitrust Act, the Clayton Act, the
                  Robinson-Patman Act, as amended, or any similar law or legislation of any
                  state, province or other jurisdiction, false, deceptive or unfair trade practices,
                  violation of consumer protection laws or false or deceptive or misleading
                  advertising.

                  Federal Trade Commission and Federal Communications Commission

                  brought by or on behalf of the Federal Trade Commission, the Federal
                  Communications Commission, or any similar governmental entity, in such
                  entity’s regulatory or official capacity.

           J.     Copyright and Trade Secret Infringement of Technology Products

                 for or arising out of actual or alleged infringement of copyright or
                 misappropriation of trade secret arising out of or related to Technology
                 Products.

           K.     Electromagnetic Fields and Radiation

                 for or arising out of or resulting from the existence, emission or discharge of
                 any electromagnetic field, electromagnetic radiation or electromagnetism that
                 actually or allegedly affects the health, safety or condition of any person or
                 the environment, or that affects the value, marketability, condition or use of
                 any property.

           L.    Delay in Delivery or Performance

                 for or arising out of or resulting from delay in delivery or performance, or
                 failure to deliver or perform at or within an agreed upon period of time.




                                                                                        fi->

                                                                                      Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 25 of 65 PageID# 71


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NP81700245                                                                   Page 24 of 55


  VIII.   DEFINITIONS

          Wherever used in this Policy in bold face type, the following definitions shall apply.

          A.     ‘Advertising’ means material which promotes the product, service or
                 business of the Assured Organization or others.

          B.     ‘Application’ means all signed applications, including all attachments and
                 other materials submitted therewith or incorporated therein, and any other
                 such documents submitted in connection with the underwriting of this Policy
                 including any endorsement or other part thereof, or any other policy issued by
                 Underwriters, of which this Policy is a renewal, replacement or which it
                 succeeds in time.

          C.     ‘Assumed Under Contract’ means liability assumed by the Assured
                 Organization under a written hold harmless or indemnity agreement
                 regarding the content of Media Material used in a Media Communication,
                 but only as respects acts for which insurance is afforded under Insuring
                 Agreement F.

          D.     ‘Bodily Injury’ means physical injury, sickness, disease or death of any
                 person, including any mental anguish or emotional distress resulting
                 therefrom.

          E.     ‘Circumstance’ means any fact, event or situation that could reasonably be
                 the basis for a Claim.

          F.     ‘Claim’ means a demand received by any Assured for money or services
                 including the service of suit or institution of arbitration proceedings. ‘Claim’
                 shall also mean a threat or initiation of a suit seeking injunctive relief
                 (meaning a temporary restraining order or a preliminary or permanent
                 injunction).

                 Multiple Claims arising from the same or a series of related or repeated acts,
                 errors, omissions or Pollution Conditions or from any continuing acts,
                 errors, omissions or Pollution Conditions shall be considered a single
                 Claim for the purposes of this Policy, irrespective of the number of Claimants
                 or Assureds involved in the Claim. All such Claims shall be deemed to
                 have been made at the time of the first such Claim.

          G.     ‘Claims Expenses’ means:

                 1.      reasonable and necessary fees charged by an attorney designated or
                         consented to by the Underwriters;

                 2.      all other fees, costs and expenses resulting from the investigation,
                         adjustment, defense and appeal of a Claim, suit or proceeding arising
                         in connection therewith, if incurred by the Underwriters, or by the
                         Assured with the prior written consent of the Underwriters; and




                                                                                 1L Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 26 of 65 PageID# 72


  MARSH LTD
  CONTRACT NUMBER

  B0509FlNPS1700245                                                                  Page 25 of 55

               3.     premiums for appeal bonds for coveted judgments or bonds to release
                      property used to secure a legal obligation, if required for a Claim
                      against any Assured for a coveted act, error or omission, provided
                      however that the Underwriters shall have no obligation to appeal or to
                      obtain such bonds.

               Claims Expenses do not include any salary, overhead or other charges of or
               by the Assured for any time spent in cooperating in the defense and
               investigation of any Claim notified under this Insurance.

        H.     ‘Cleanup Costs’ means reasonable and necessary costs, charges and
               expenses incurred with the prior written consent of the Underwriters in the
               investigation, removal or neutralization of a Pollution Condition, provided
               that such costs, charges and expenses are caused by a Pollution Condition
               arising out of the renderin of or failure to render Professional Services or
               the performance of or failure to perform Contracting Services by or on
               behalf of the Assured Organization.

               ‘Computer Systems’ means computers and associated input and output
               devices, data storage devices, networking equipment, and back up facilities:

               1.     operated by and either owned by or leased to the Assured
                      Organization; or

               2.     operated by a third party service provider and used for the purpose of
                      providing hosted computer application services to the Assured
                      Organization or for processing, maintaining, hosting or storing the
                      Assured Organization’s electronic data, pursuant to written contract
                      with the Assured Organization for such services.

        J.     ‘Contracting Services’ means the performance of construction, drilling or
               remediation activities by or on behalf of the Assured Organization.

        K.     ‘Damages’ means a monetary judgment, award or settlement of
               compensatory damages, including any pre-judgment andlor post-judgment
               interest thereon.

               The term Damages shall not include or mean:

               1.     future profits, restitution, disgorgement of unjust enrichment or profits
                      by an Assured, or the costs of an Assured to comply with orders
                      granting injunctive or equitable relief;

               2.     return or offset of fees, charges, or commissions for goods or services
                      already provided or contracted to be provided;

               3.     costs incurred by the Assured to correct, re-perform or complete any
                      Media Activities or Technology Based Services;




                                                                                i;
                                                                                     tf-

                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 27 of 65 PageID# 73


  MARSH LTD
  CONTRACT NUMBER

  BO5O9F1NPS1700245                                                              Page 26 of 55

               4.     any damages which are a multiple of compensatory damages;

               5.     fines, taxes or loss of tax benefits, sanctions or penalties assessed
                      against the Assured;

               6.     punitive or exemplary damages, unless insurable by law under the law
                      under which this Policy is construed;

               7.     discounts, coupons, prizes, awards or other incentives offered to the
                      Assured’s customers or clients;

               8,     liquidated damages to the extent that such damages exceed the
                      amount for which the Assured would have been liab]e in the absence
                      of such liquidated damages agreement; or

               9.     any amounts for which the Assured is not liable, or for which there is
                      no legal recourse against the Assured.

        L.    ‘Malicious Code’ means any virus, Trojan Horse, worm or other similar
              software program, code or script intentionally designed to insert itself into
              computer memory or onto a computer disk and spread itself from one
              computer to another.

        M.    ‘Media Communication’ means the display, broadcast, dissemination,
              distribution or release of Media Material to the public by the Assured
              Organization.

        N.    ‘Media Material’ means information in the form of words, sounds, numbers,
              images, or graphics in electronic, print or broadcast form, including
              Advertising, but does not mean computer software.

        0.    ‘Media Activities’ means Media Communications and/or the gathering,
              collection or recording of Media Material for inclusion in any Media
              Communication in the ordinary course of the Assured Organization’s
              business.

        P.    ‘Optional Extension Period’ means the period of time after the end of the
              Policy Period for reporting Claims as provided in Clause Xlii of this Policy.

        Q.    ‘Policy Period’ means the period of time between the inception date shown
              in the Declarations and the effective date of termination, expiration or
              cancellation of this Insurance and specifically excludes any Optional
              Extension Period or any prior policy period or renewal period,

        R.    ‘Pollution Condition’ means the actual or alleged discharge, dispersal,
              release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
              chemicals, liquids or gases, waste materials or other irritants, contaminants or
              pollutants into or upon land, the atmosphere or any watercourse or body of
              water, which results in Bodily Injury, Property Damage or Cleanup Costs.




                                                                               Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 28 of 65 PageID# 74


  MARSH LTD
  CONTRACT NUMBER

  00509FlNPS1700245                                                                Page 27 of 55


        S.     ‘Professional Services’ means those services performed for others by or on
               behalf of the Assured Organization in the practice of architecture,
               engineering, land surveying, landscape architecture, interior design,
               construction management or environmental consulting.

        I.     ‘Property Damage’ means:

               1.     physical injury to or destruction of any tangible property, including the
                      loss of use thereof; or

               2.     loss of use of tangible property that has not been physically injured or
                      destroyed.

        U.     ‘Subsidiary’ means any corporate entity while more than 50% of the
               outstanding securities representing the present right to vote for the election of
               such entity’s directors are owned by the Named Assured directly or indirectly,
               if such entity was so owned on the inception date of this Policy; or:

               1.     was so owned prior to the inception date of this Policy and was
                      insured under a policy issued by Underwriters of which this Policy is a
                      renewal;

              2.      becomes so owned after the inception date of this Policy provided the
                      revenues of the entity do not exceed 10% of the Named Assured’s
                      Annual Revenues as set forth in their most recent Application; or

              3.      becomes so owned after the inception date of this Policy provided that
                      if the revenues of the entity exceed 10% of the Named Assured’s
                      Annual Revenues as set forth in their most recent Application, the
                      provisions of Clause XVllI.A., must be fulfilled.

              Provided that this Policy only provides coverage for acts, errors or omissions
              or Pollution Conditions taking place while the corporate entity is so owned
              by the Named Assured.

        V.    ‘Technology Based Services’ means computer and electronic technology
              services, including data processing, Internet services, data and application
              hosting, computer systems analysis, technology consulting and training,
              custom software programming for a specific client of the Assured
              Organization, computer and software systems installation and integration,
              computer and software support, and network management services
              performed by the Assured, or by others acting under the Assured
              Organization’s trade name, for others for a fee, but shall not mean
              Technology Products.




                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 29 of 65 PageID# 75




                                                                                                   I
  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                Page 28 0155


        W.     ‘Technology Products’ means a computer or telecommunications hardware
               or software product, or related electronic product that is created,
               manufactured or developed by the Assured Organization for others, or
               distributed, licensed, leased or sold by the Assured Organization to others,
               for compensation, including software updates, service packs and other
               maintenance releases provided for such products.

        X.     ‘Theft of Data’ means the unauthorized taking, misuse or disclosure of
               information on Computer Systems, including but not limited to charge, debit,
               and credit card information, banking, financial, and investment services
               account information, proprietary information, and personal, private, and
               confidential information.

        Y.     ‘Unauthorized Access’ means:

               1.     the use of or access to Computer Systems by a person not
                      authorized to do so by the Assured Organization; or

               2.     the authorized use of or access to Computer Systems in a manner
                      not authorized by the Assured Organization.

  IX.   LIMIT OF LIABILITY

        A.    The Limit of Liability stated in Item 3(a) of the Declarations for ‘Each Claim’ is
              the limit of the Underwriters’ liability for all Damages and Claims Expenses
              arising out of each Claim.

        B.    The ‘Aggregate for the Policy Period’ stated in Item 3(b) of the Declarations
              is the Underwriters’ combined total Limit of Liability for all Damages and
              Claims Expenses arising out of all Claims or Circumstances which are
              covered under the terms and conditions of this Policy, and neither the
              inclusion of more than one Assured under this Policy, nor the making of
              Claims by more than one person or entity shall increase the Limit of Liability.

        C.    The Limit of Liability for the Optional Extension Period shall be part of and
              not in addition to the Limit of Liability of the Underwriters for the Policy
              Period.




                                                                                A.
                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 30 of 65 PageID# 76


  MARSH LTD
  CONTRACT NUMBER

  B0509FlNPS1700245                                                                 Page 29 of 55


  X.     DEDUCTIBLE

         The ‘Each Claim Deductible’ stated in Item 4 of the Declarations applies separately
         to each Claim. The Each Claim Deductible shall be satisfied by monetary payments
         by the Named Assured of Damages and Claims Expenses resulting from Claims
         first made during the Policy Period and the Optional Extension Period and
         reported to the Underwriters pursuant to the terms of this Policy. Satisfaction of the
         Each Claim Deductible is a condition precedent to the payment by the Underwriters
         of any amounts hereunder, and the Underwriters shall be liable only for the amounts
         in excess of the Each Claim Deductible subject to the Underwriters’ total liability not
         exceeding the Limits of Liability stated in Items 3(a) and 3(b) of the Declarations.
         The Named Assured shall make direct payments within the Each Claim Deductible
         to appropriate other parties designated by the Underwriters.

  Xl.    INNOCENT ASSURED

         A.     Whenever coverage under this Insurance would be excluded, suspended or
                lost because of Exclusion Vl.A relating to criminal, dishonest, intentional,
                fraudulent, malicious, willful or knowing acts, errors or omissions by any
                Assured and with respect to which any other Assured did not personally
                participate or personally acquiesce or remain passive after having personal
                knowledge thereof, then the Underwriters agree that such insurance as would
                otherwise be afforded under this Policy shall covet and be paid with respect
                to those Assureds who did not personally commit or personally participate in
                committing or personally acquiesce in or remain passive after having
                personal knowledge of one or more of the acts, errors or omissions described
                in Exclusion Vl.A.

                This provision is inapplicable to any Claim or Circumstance against the
                Assured Organization arising from acts, errors or omissions known to any
                present or former principal, partner, director or officer of the Assured
                Organization.

         B.     With respect to this provision, the Underwriters’ obligation to pay in such
                event shall only be in excess of the full extent of any recoverable assets of
                any Assured to whom Exclusion Vl.A applies and shall be subject to the
                terms, conditions and limitations of this Policy.

  XII.   NOTICE OF CLAIM OR CIRCUMSTANCE

         A.     If any Claim is made against an Assured, the Assured shall forward as soon
                as practicable to the Underwriters through the persons named in Item 9 of the
                Declarations written notice of such Claim in the form of a telecopy, or express
                or certified mail together with every demand, notice, summons or other
                process received by the Assured or the Assured’s representative, but in no
                event later than sixty (60) days after the expiration of the Policy Period or the
                last day of the Optional Extension Period, if purchased.




                                                                                1T
                                                                                           (-3
                                                                                  Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 31 of 65 PageID# 77


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                               Page 30 of 65


          B.   If during the Policy Period any director, officer, principal, partner, insurance
               manager or any member of the risk management or legal department of the
               Assured Organization first becomes aware of any Circumstance and gives
               written notice to the Underwriters in the form of a telecopy, or express or
               certified mail through persons named in Item 9 of the Declarations as soon as
               practicable during the Policy Period of:

               1.     the specific details of the act, error or omission or Pollution
                      Condition in the provision of Professional Services, Contracting
                      Services, Media Activities or Technology Based Services or
                      relating to Technology Products that gave rise to the Circumstance;

               2.     the injury or damage which may result or has resulted from the
                      Circumstance; and

               3.     the facts by which such director, officer, principal, partner, insurance
                      manager or any member of the risk management or legal department
                      of the Assured Organization first became aware of the act, error or
                      omission or Pollution Condition

               then any subsequent      Claim made against the Assured arising out of such
               Circumstance which       is the subject of the written notice will be deemed to
               have been made at         the time written notice complying with the above
               requirements was first   given to the Underwriters.

          C.   A Claim shall be considered to be reported to the Underwriters when written
               notice is first received by the Underwriters in the form of a telecopy, or
               express or certified mail through persons named in Item 9 of the Declarations
               of the Claim or of a Circumstance if provided in compliance with Clause B
               above.

          D.   If any Assured shall make any Claim under this Policy knowing such Claim
               to be false or fraudulent, as regards amount or otherwise, this Policy shall
               become null and void and all coverage hereunder shall be forfeited.

  XIII.   OPTIONAL EXTENSION PERIOD

          A.   If this Policy is cancelled or non-renewed by the Underwriters, then the
               Named Assured designated in Item I of the Declarations shall have the right,
               upon payment of an additional premium calculated at that percentage shown
               in Item 8(a) of the Declarations of the total premium for this Policy, to an
               extension of the coverage granted by this Policy with respect to any Claim
               first made against any Assured and reported in writing to the Underwriters
               during the period of time set forth in Item 8(b) of the Declarations after the
               end of the Policy Period, but only with respect to any act, error or omission
               or Pollution Condition committed or arising on or after the Retroactive Date
               and before the effective date of cancellation or non-renewal.




                                                                                Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 32 of 65 PageID# 78


 I MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPS 1700245


         B.
                                                                                    Page 31 of 55


                As a condition precedent to the right to purchase the Optional Extension
                                                                                                     I
                Period, the total premium for this Policy must have been paid. The right to
                purchase the Optional Extension Period shall terminate unless written
                notice together with full payment of the premium for the Optional Extension
                Period is given to the Underwriters within thirty (30) days after the effective
                date of cancellation or non-renewal. If such notice and premium payment is
                not so given to the Underwriters, there shall be no right to purchase the
                Optional Extension Period.

         C.     In the event of the purchase of the Optional Extension Period, the entire
                premium for the Optional Extension Period shall be deemed earned at its
                commencement.

         D,     The Limit of Liability for the Optional Extension Period shall be part of and
                not in addition to the Limit of Liability of the Underwriters for the Policy
                Period.

         E.     The offer of renewal terms, conditions or premiums different from those in
                effect prior to renewal shall not constitute a refusal to renew for purposes of
                this Clause XIII.

         F.     All notices and premium payments made under this ctause shall be directed
                to Underwriters through the entity named in Item 10 of the Declarations.

  XIV.   REPRESENTATIONS

         By acceptance of this Policy, all Assureds agree that the statements contained in
         the Application are their agreements and representations, that they shall be
         deemed material to the risk assumed by the Underwriters, and that this Policy is
         issued in reliance upon the truth thereof.

         The misrepresentation or non-disclosure of any matter by the Assured or its agent in
         the Application will render the Policy null and void and relieve the Underwriters from
         all liability under the Policy.

  XV.    OTHER INSURANCE

         This Insurance shall apply in excess of:

         A.     any other valid and collectible insurance available to any Assured, including,
                but not limited to, any project specific professional liability and/or contractors
                pollution liability insurance; and




                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 33 of 65 PageID# 79


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPSJ 700245                                                               Page 32 of      55


          B,     any self insured retention or deductible portion thereof

          unless such other insurance is written only as specific excess insurance over the
          Limit of Liability of this Policy.

  XVI.    ASSIGNMENT

          The interest hereunder of any Assured is not assignable. If an Assured shall die or
          be adjudged incompetent, such insurance shall cover that Assured’s legal
          representative as an Assured as would be permitted by this Policy.

  XVII.   CANCELLATION

          A.    The Named Assured may cancel this Policy by surrender thereof to the
                Underwriters through the entity named in Item 10 of the Declarations, or by
                mailing to the Underwriters through the entity named in Item 10 of the
                Declarations written notice stating when thereafter such cancellation shall be
                effective. The mailing of such notice shall be sufficient notice and the
                effective date of cancellation stated in the notice shall become the end of the
                Policy Period. Delivery of such written notice shall be equivalent to mailing.

          B.    The Underwriters may cancel this Policy by mailing or delivering to the
                Named Assured at the address shown in the Declarations written notice
                stating when, not less than sixty (60) days thereafter, such cancellation shall
                be effective. However, if the Underwriters cancel this Policy because the
                Assured has failed to pay a premium when due, this Policy may be cancelled
                by the Underwriters by mailing or delivering a written notice of cancellation to
                the Named Assured at the address shown in the Declarations stating when
                not less than ten (10) days thereafter such cancellation shall be effective.
                The mailing of such notice shall be sufficient notice and the effective date of
                cancellation stated in the notice shall become the end of the Policy Period.
                Delivery of such written notice by the Underwriters shall be equivalent to
                mailing.

          C.    If this Policy is cancelled pursuant to A hereinabove, the Underwriters shall
                retain the short rate portion of the premium hereon calculated in accordance
                with the Short Rate Cancellation Table set forth in Clause XXX of this Policy.
                It this Policy is cancelled pursuant to B hereinabove, the Underwriters shall
                retain the pro rata portion of the premium hereon. Payment or tender of any
                unearned premium by the Underwriters shall not be a condition precedent to
                the effectiveness of cancellation.




                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 34 of 65 PageID# 80


 I MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245

  XVIII. MERGERS AND ACQUISITIONS
                                                                                     Page 33 of 55   I
         A.     During the Policy Period, if the Named Assured or any Subsidiary acquires
                another entity whose annual revenues are more than ten percent (10%) of the
                Named Assured’s total annual revenues as set forth in the most recent
                Application; then no Assured shall have coverage under this Policy for any
                Claim that arises out of any act, error or omission or Pollution Condition,
                whether committed or arising either before or after such acquisition:

                1.     by the acquired entity or any person employed by the acquired entity;
                       or

                2.     involving or relating to the assets, liabilities, or Computer Systems of
                       the acquired entity.

                The foregoing provision shall not apply [f the Named Assured gives the
                Underwriters written notice within sixty (60) days after the effective date of the
                acquisition, obtains the written consent of the Underwriters to extend
                coverage to such additional entities, assets or exposures, and agrees to pay
                any additional premium required by the Underwriters.

         B.     If during the Policy Period the Named Assured consolidates or merges with
                another entity such that the Named Assured is not the surviving entity, is
                acquired by another entity, or sells substantially all of its assets to any other
                entity, then coverage under this Policy shall not apply to acts, errors or
                omissions or Pollution Conditions committed or arising subsequent to such
                consolidation, merger or acquisition and Underwriters shall retain the total
                premium for this Policy, such total premium to be deemed earned at the date
                of such consolidation, merger or acquisition. The Named Assured shall
                provide written notice of such consolidation, merger or acquisition to the
                Underwriters as soon as practicable, together with such information as the
                Underwriters may require.

         C.     All notices and premium payments made under this section shall be directed
                to the Underwriters through the entity named in Item 10 of the Declarations.

  XIX.   ASSISTANCE AND COOPERATION OF THE ASSURED
         The Assured shall cooperate with the Underwriters in all investigations, including
         investigations regarding the Application for and coverage under this Policy. The
         Assured shall execute or cause to be executed all papers and render all assistance
         as is requested by the Underwriters. The Assured agrees not to take any action
         which in any way increases the Underwriters’ exposure under the Policy.




                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 35 of 65 PageID# 81


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                   Page 34 of 55

          Upon the Underwriters’ request, the Assured shall assist in making settlements, in
          the conduct of suits and in enforcing any right of contribution or indemnity against
          any person or organization who may be liable to the Assured because of acts, errors
          or omissions or Pollution Conditions with respect to which insurance is afforded
          under this Policy; and the Assured shall attend hearings and trials and assist in
          securing and giving evidence and obtaining the attendance of witnesses.

          The Assured shall not admit liability, make any payment, assume any obligations,
          incur any expense, enter into any settlement, stipulate to any judgment or award or
          dispose of any Claim without the written consent of the Underwriters.

          Except as provided for in Clause lI.B, expenses incurred by the Assured in assisting
          and cooperating with the Underwriters, as described above, do not constitute Claims
          Expenses and are not reimbursable under the Policy.

  XX.     ACTION AGAINST UNDERWRITERS

          No action shall lie against the Underwriters unless, as a condition precedent thereto,
          the Assured shall have fully complied with all of the terms of this Policy, nor until the
          amount of the Assured’s obligation to pay shall have been fully and finally
          determined either by judgment against them or by written agreement between them,
          the claimant and the Underwriters. Nothing contained herein shall give any person
          or organization any right to join the Underwriters as a party to any Claim against the
          Assured to determine their liability, nor shall the Underwriters be impleaded by the
          Ass ureds or their legal representative in any Claim.

  XXI.    SUBROGATION

          In the event of any payment under this Insurance, the Underwriters shall be
          subrogated to all the Assureds’ rights of recovery therefore against any person or
          organization, and the Assured shall execute and deliver instruments and papers and
          do whatever else is necessary to secure such tights. The Assured shall do nothing
          to prejudice such rights, The Underwriters agree to waive their rights of recovery
          against any client of the Assured Organization for a Claim which is covered
          pursuant to Insuring Agreements A and/or B of this Policy to the extent the Assured
          Organization had, prior to such Claim, a written agreement to waive such rights.
          Any recoveries shall be applied first to subrogation expenses, second to Damages
          and Claims Expenses paid by the Underwriters, and third to the Each Claim
          Deductible. Any additional amounts recovered shall be paid to the Named Assured.

  XXII.   ENTIRE AGREEMENT

          By acceptance of this Policy, all Assureds agree that this Policy embodies all
          agreements existing between them and the Underwriters relating to this Policy.
          Notice to any agent or knowledge possessed by any agent or by any other person
          shall not effect a waiver or a change in any part of this Policy or estop the
          Underwriters from asserting any right under the terms of this Policy, nor shall the
          terms of this Policy be waived or changed except by written endorsement issued to
          form a part of this Policy, signed by the Underwriters.




                                                                                    contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 36 of 65 PageID# 82


   MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPSI 700245                                                                    Page 35 of 55


  XXIII. VALUATION AND CURRENCY

         All premiums, limits, deductibles, Damages and other amounts under this Policy are
         expressed and payable in the currency of the United States. If judgment is rendered,
         settlement is denominated or another element of Damages under this Policy is
         stated in a currency other than United States dollars or if Claims Expenses are paid
         in a currency other than United States dollars, payment under this Policy shall be
         made in United States dollars at the rate of exchange published in the Wall Street
         Journal on the date the judgment becomes final or payment of the settlement or
         other element of Damages is due or the date such Claims Expenses are paid.

  XXIV. BANKRUPTCY

         Bankruptcy or insolvency of the Assured shall not relieve the Underwriters of its
         obligations nor deprive the Underwriters of its rights or defenses under this Policy.

  XXV.   AUTHORIZATION

         By acceptance of this Policy, the Assureds agree that the Named Assured set forth
         at Item I of the Declarations will act on their behalf with respect to the giving and
         receiving of any notice provided for in this Policy, the payment of premiums and the
         receipt of any return premiums that may become due under this Policy, and the
         agreement to and acceptance of endorsements.

  XXVI. SINGULAR FORM OF A WORD

         Whenever the singular form of a word is used herein, the same shall include the
         plural when required by context.

  XXVII. HEADINGS

         The descriptions in the headings and subheadings of this Policy are solely for
         convenience, and form no part of the terms and conditions of coverage.

  XXVIII. SERVICE OF SUIT

          It is agreed that in the event of the failure of Underwriters hereon to pay any amount
         claimed to be due under this Insurance, Underwriters hereon, at the request of the
         Assured, will submit to the jurisdiction of a Court of competent jurisdiction within the
         United States. Nothing in this Clause constitutes or should be understood to
         constitute a waiver of Underwriters’ rights to commence an action in any Court of
         competent jurisdiction in the United States, to remove an action to a United States
         District Court, or to seek a transfer of a case to another Court as permitted by the
         laws of the United States or of any State in the United States. It is further agreed
         that service of process in such suit may be made upon Underwriters’ representative,
         designated in Item I I of the Declarations, and that in any suit instituted against any
         one of them upon this contract, Underwriters will abide by the final decision of such
         Court or of any Appellate Court in the event of an appeal.



                                                                                                 2
                                                                                  1          --
                                                                                 11--,-


                                                                                      Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 37 of 65 PageID# 83


  MARSH LTD
  CONTRACINUMBER

  B0509F1NPS1700245                                                                    Page 36 of 55

         The Underwriters representative designated in Item 11 of the Declarations is
         authorized and directed to accept service of process on behalf of Underwriters in any
         such suit and/or upon the request of the Assured to give a written undertaking to the
         Assured that they will enter a general appearance upon Underwriters’ behalf in the
         event such a suit shall be instituted.Further, pursuant to any statute of any state,
         territory or district of the United States which makes provision therefore, Underwriters
         hereon hereby designate the Superintendent, Commissioner or Director of Insurance
         or other officer specified for that purpose in the statute, or his successor in office, as
         their true and lawful attorney upon whom may be served any lawful process in any
         action, suit or proceeding instituted by or on behalf of the Assured or any beneficiary
         hereunder arising out of this contract of Insurance, and hereby designate the
         Underwriters’ representative, designated in Item 11 of the Declarations, as the
         person to whom the said officer is authorized to mail such process or a true copy
         thereof.

  XXIX. CHOICE OF LAW

         Any disputes involving this Policy shall be resolved applying the law designated in
         Item 12 of the Declarations.

  XXX.   SHORT RATE CANCELLATION TABLE

         Notwithstanding anything to the contrary contained herein and in consideration of the
         premium for which this Insurance is written it is agreed that in the event of
         cancellation thereof by the Assured the Earned Premium shall be computed as
         follows:

         SHORT RATE CANCELLATION TABLE

         A. For insurances written for one year:

            Days                         Per cent.          Days                            Per cent.
         Insurance                        of One         Insurance                           of One
          in Force                         Year           in Force                            Year
                                         Premium                                            Premium

           1-73                             30           206-209                               66
          74—76                             31           210—214       (7 months)...           67
          77—80                             32           215—218                               68
          81—83                             33           219—223                               69
          84—87                             34           224—228                               70
          88—91         (3 months)...       35           229—232                               71
          92—94                             36           233—237                               72
          95—98                             37           238—241                               73
         99—102                             38           242—246       (8 months)...           74
         103—105                            39           247—250                               75
         106—109                            40           251—255                               76
         110—113                            41           256—260                               77
         114—116                            42           261—264                               78
         117—120                            43           265—269                               79

                                                                                                /7
                                                                                  A
                                                                                 1-1-7-fl    C-fl


                                                                                    Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 38 of 65 PageID# 84


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                Page 37 of 55

        121 124
             —          (4 months)          44          270— 273      (9 months)           80
        125-127                             45          274-278                            81
        128—131                             46          279—282                            82
        132—135                             47          283—287                            83
        136—138                             48          288—291                            84
        139—142                             49          292—296                            85
        143—146                             50          297—301                            86
        147—149                             51          302—305      (l0months)            87
        150—153         (5 months)          52          306—310                           88
        154—156                             53          311—314                           89
        157—160                             54          315—319                           90
        161—164                             55          320—323                           91
        165—167                             56          324—328                           92
        168—171                             57          329—332                           93
        172—175                             58          333—337      (11 months)          94
        176—178                             59          338—342                           95
        179 182
             —          (6 months)          60          343 346
                                                            —                             96
        183—187                             61          347—351                           97
        188—191                             62          352—355                           98
        192—196                             63          356—360                           99
        197—200                             64          361-365      (l2months)           100
        201-205                             65

        B. For Insurances written for mote or less than one year:

           I. If insurance has been in force for 12 months or less, apply the standard short
              rate table for annual insurances to the full annual premium determined as for
              an insurance written for a term of one year.

           2. If insurance has been in force for more than 12 months:

                 (a) Determine full annual premium as for an insurance written for a term of
                     one year.

                 (b) Deduct such premium from the full insurance premium, and on the
                     remainder calculate the pro rata Earned Premium on the basis of the ratio
                     of the length of time beyond one year the insurance has been in force to
                     the length of time beyond one year for which the insurance was originally
                     written.

                 (c) Add premium produced in accordance with items (a) and (b) to obtain
                     Earned Premium during full period insurance has been in force.

       Furthermore and notwithstanding the foregoing, Underwriters shall retain the total
       premium for this Policy, such total premium to be deemed earned upon inception of
       the Policy if any Claim or Circumstance is reported to Underwriters under this Policy
       on or before such date of cancellation.


  623AFB00201




                                                                                 Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 39 of 65 PageID# 85


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                     Page 38     of   55


                               RETROACTIVE LIMITATION CLAUSE

  There shall be no liability hereunder in respect of any claim:

  (a)   arising out of any circumstance or occurrence which has been notified to the Insurer
        on any other policy of insurance effected prior to the inception of this Policy;

  fb)   arising out of any circumstance or occurrence known to the Assured prior to the
        inception hereof and not disclosed to Underwriters at inception.
  01/94
  LSW559



                                    CHOICE OF LAW CLAUSE

  In consideration of the premium charged for this policy, it is hereby understood and agreed
  by both the Assured and Underwriters that any dispute concerning the interpretation of this
  Policy shall be governed by the laws of New York.

  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED
  623AFB00113



    RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.)

  For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-
  Direct) to liability insurances affording worldwide coverage.

  In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or
  the Canal Zone, this Policy does not cover any liability of whatsoever nature directly or
  indirectly caused by or contributed to by or arising from ionising radiations or contamination
  by radioactivity from any nuclear fuel or from any nuclear waste from the combustion of
  nuclear fuel.


  13/2/64
  NMAI 477




                                                                                                1




                                                                                      Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 40 of 65 PageID# 86




                                                                                                      I
   MARSH LTD
  CONTRACT NUMBER

   B0509FlNPS1700245                                                                  Page 39 of 55


     NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)

  For attachment to insurances of the following classifications in the U.S.A., its Territories and
  Possessions, Puerto Rico and the Canal Zone:

           Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability,
           Owners or Contractors (including railroad) Protective Liability, Manufacturers and
           Contractors Liability, Product Liability, Professional and Malpractice Liability,
           Storekeepers Liability, Garage Liability, Automobile Liability (including
           Massachusetts Motor Vehicle or Garage Liability),

  not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-
  Liability-Direct (Limited) applies.

  This Policy* does not apply:

            Under any Liability Coverage, to injury, sickness, disease, death or destruction:

            (a)   with respect to which an insured under the Policy is also an insured under a
                  nuclear energy liability policy issued by Nuclear Energy Liability Insurance
                  Association, Mutual Atomic Energy Liability Underwriters or Nuclear
                  Insurance Association of Canada, or would be an insured under any such
                  policy but for its termination upon exhaustion of its limit of liability; or

            (b)   resulting from the hazardous properties of nuclear material and with respect
                  to which (I) any person or organization is required to maintain financial
                  protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
                  thereof, or (2) the insured is, or had this Policy not been issued would be,
                  entitled to indemnity from the United States of America, or any agency
                  thereof, under any agreement entered into by the United States of America, or
                  any agency thereof, with any person or organization.

    II.    Under any Medical Payments Coverage, or under any Supplementary Payments
           Provision relating to immediate medical or surgical relief, to expenses incurred with
           respect to bodily injury, sickness, disease or death resulting from the hazardous
           properties of nuclear material and arising out of the operation of a nuclear facility by
           any person or organization.

    Ill.   Under any Liability Coverage, to injury, sickness, disease, death or destruction
           resulting from the hazardous properties of nuclear material, if:

            a)    the nuclear material (1)is at any nuclear facility owned by, or operated by or
                  on behalf of, an insured or (2) has been discharged or dispersed therefrom;

           (b)    the nuclear material is contained in spent fuel or waste at any time
                  possessed, handled, used, processed, stored, transported or disposed of by
                  or on behalf of an insured; or




                                                                                    Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 41 of 65 PageID# 87


      MARSH LTD
  CONTRACT NUMBER

      B0509FlNPS1700245                                                                    Page 40 of 55

               (c)   the injury, sickness, disease, death or destruction arises out of the furnishing
                     by an insured of services, materials, parts or equipment in connection with the
                     planning, construction, maintenance, operation or use of any nuclear facility,
                     but if such facility is located within the United States of America, its territories
                     or possessions or Canada, this exclusion (c) applies only to injury to or
                     destruction of property at such nuclear facility.
        IV.    As used in this endorsement:
              ‘hazardous properties’ include radioactive, toxic or explosive properties; ‘nuclear
               material’ means source material, special nuclear material or by-product material;
               ‘source material’, ‘special nuclear material’, and ‘by-product material’ have the
               meanings given them in the Atomic Energy Act 1954 or in any law amendatory
               thereof; ‘spent fuel’ means any fuel element or fuel component, solid or liquid,
               which has been used or exposed to radiation in a nuclear reactor; ‘waste’ means
               any waste material (1) containing by-product material and (2) resulting from the
               operation by any person or organization of any nuclear facility included within the
               definition of nuclear facility under paragraph (a) or (b) thereof; ‘nuclear facility’
               means:

               (a)   any nuclear reactor,
               (b)   any equipment or device designed or used for (1) separating the isotopes of
                     uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
                     processing or packaging waste,
               (c)   any equipment or device used for the processing, fabricating or alloying of
                     special nuclear material if at any time the total amount of such material in the
                     custody of the insured at the premises where such equipment or device is
                     located consists of or contains more than 25 grams of plutonium or uranium
                     233 or any combination thereof, or more than 250 grams of uranium 235,
               (d)   any structure, basin, excavation, premises or place prepared or used for the
                     storage or disposal of waste,

               and includes the site on which any of the foregoing is located, all operations
               conducted on such site and all premises used for such operations; ‘nuclear reactor’
               means any apparatus designed or used to sustain nuclear fission in a self-
               supporting chain reaction or to contain a critical mass of fissionable material. With
               respect to Injury to or destruction of property, the word ‘injury’ or ‘destruction’
               includes all forms of radioactive contamination of property.
  It is understood and agreed that, except as specifically provided in the foregoing to the
  contrary, this clause is subject to the terms, exclusions, conditions and limitations of the
  Policy to which it is attached.
  *
   NOTE: As respects policies which afford liability coverages and other forms of coverage in
  addition, the words underlined should be amended to designate the liability coverage to
  which this clause is to apply.
  1713160. NMA1256




                                                                                         Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 42 of 65 PageID# 88


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                 Page4l of 55

                                            BEAZLEY

                     WARRANTED NO HIGHER LIMITS ENDORSEMENT

  In consideration of the premium charged for this Policy, it is hereby warranted that during the
  Policy Period the Assured will not purchase any Errors and Omissions insurance excess of
  the Limit of Liability stated in the Declarations unless Underwriters hereon have agreed that
  such excess Errors and Omissions insurance may be purchased. Underwriters expressly
  have the tight to amend any of the terms and conditions of this Policy as a condition of
  agreeing that such Errors and Omissions insurance may be purchased.

  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

  623AF800097




                                                                                  :4.
                                                                                   a



                                                                                  Conrract Leader   I
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 43 of 65 PageID# 89


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPSI 700245                                                                     Page 42 of 5




                               ADDITIONAL INSURED ENDORSEMENT

  It is hereby understood and agreed that the following entity:

  FutureFuel Chemical Company

  is added as an additional Insured under the Insuring Agreement of this Policy for Claims
  first made against it during the Period of Insurance, but only with respect to liability for
  Professional Services which are covered under the Insuring Agreement of this Policy and
  then only to the extent the Insured Organization would have been liable and coverage
  would have been afforded under the terms and conditions of this Policy had such Claim
  been made against the Insured Organization.

  The above mentioned extension of coverage shall not apply to any Claim which includes
  allegations or facts indicating actual or alleged independent or direct liability on the part of
  any such entity detailed above.

  It is a condition precedent to liability under the above mentioned extension of coverage that
  such entity detailed above shall prove to Underwriters’ satisfaction the extent of any Claim
  arising out of the Insured Organization’s conduct as described above.

  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




                                                                                     A        ,L.’

                                                                                         [1

                                                                                      Contract LeadeLj
                                                                                                        J
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 44 of 65 PageID# 90


 I MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245

                              EXCLUDING MATTERS EXCLUSION
                                                                                    Page 43 of 55    I
  This Policy shall not indemnify the Insured in respect of any claim, loss, liability or expense
  arising out of any claim or Circumstance

  (a)   known to the Insured prior to the inception of this policy Period or which in the
        reasonable opinion of the Insurers ought to have been known or

  (b)   disclosed on the latest Proposal made to the Insurers or

  (c)   notified to the Insurers or another insurer by the Assured under any other insurance
        prior to the inception of this policy of insurance.



               AMENDED PRODUCT LIABILITY EXCLUSION ENDORSEMENT

  In consideration of the premium charged for this Policy, it is hereby understood and agreed
  that Clause VI. EXCLUSION M. is deleted in its entirety and replaced with the following:

  M.    Products Liability

        1.   arising out of or resulting from the design or manufacture of any goods or products
             which are sold or supplied by the Assured or by others under license from the
             Assured, other than the design of any product specifically designed for a
             customised system or process; or

        2.   arising out of or resulting from any subsequently replicated products using the
             same design.

        For the purpose of definition, erroneous selection or specification of a standard
        ‘patented’ or ‘shelf’ product shalt be deemed to be a design error as respects a
        customised system or process.

        This exclusion shall not apply to any Claim which is covered pursuant to Insuring
        Agreement 0. of this Certificate.



  ALL OTHER EXCLUSIONS, CONDITIONS AND OTHER TERMS OF THIS CERTIFICATE
  REMAIN UNCHANGED.




                                                                                   Cordract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 45 of 65 PageID# 91


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                      Page 44 of 55

             GENERAL, PRODUCTS AND COMPLETED OPERATIONS LIABILITY
                    WARRANTY AND EXCLUSION ENDORSEMENT

  It is a condition hereunder that the Assured maintain General Liability, Products Liability and
  Completed Operations Liability Insurance with a limit of liability at least equal to that afforded
  by this Certificate, except for any reduction of said limit due to the liability to pay Claims or
  Claims Expenses thereunder.

  This Certificate does not apply to any Damages or Claims Expenses, covered by the
  General Liability, Products Liability and Completed Operations Liability Insurance required to
  be maintained as a condition of this Certificate, or any Excess Coverage.

  In the event that General Liability, Product Liability and Completed Operations Liability
  Insurance and Excess Coverage maintained by the Assured is adjudged not to cover the
  Assured’s legal liability, this Certificate will provide coverage pursuant to this Certificate’s
  terms and conditions.

  Should the Assured fail to maintain Products Liability and Completed Operations Liability
  Insurance, Underwriters reserve the right to cancel this Certificate with respect to any Claim
  from the date of such failure or the date of inception stated in the Declarations, whichever is
  the latter.




                                                                                               (1-
                                                                                       Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 46 of 65 PageID# 92


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPS 1700245                                                                 Page 45 of 55

                                DESIGN BUILD ENDORSEMENT

                              (to apply to the AFB A&E Mediatech)


  In consideration of the premium charged for this Policy, it is hereby understood and agreed
  that the following additional Exclusions are added to this Policy but only for projects:

  1)     for which the Assured or any person, including an independent contractor, for who
         the Assured Organization is legally responsible renders Professional Services;
         and

  2)     for which the Assured, any person, including an independent contractor, for who the
         Assured Organization is legally responsible, any entity under common ownership
         with the Assured Organization or any entity that has an ownership interest in the
         Assured Organization performs construction, erection, fabrication, installation,
         assembly, manufacture or the supply of equipment or materials incorporated therein.

  The coverage under this Insurance does not apply to Damages or Claims Expenses in
  connection with or resulting from any Claim:

  A.     Acquisition of Real Estate

         arising out of or resulting from the acquisition of any real estate or the securing of
         financing for the acquisition of any teal estate.

  B.     Failure to Maintain Finance

         arising out of or resulting from the advising or requiring of, or failure to advise or
         require, or failure to maintain or procure any financing or monies for the payment of
         any portion of any project, or of services or labor connected with any project.

  C.     Cost Overruns

         for or arising out of or resulting from cost guarantees, cost representations, or
         contract price estimates of probable costs or cost estimates actually or allegedly
         being exceeded,

  D.     Delay in Construction, Erection, Fabrication, Installation and Assembly

         for or arising out of or resulting from delay in construction, erection, fabrication,
         installation or assembly, or failure to complete any construction, erection, fabrication,
         installation or assembly at or within an agreed upon period of time.

  E.     Preparation or Failure to Prepare Safety Precautions or Procedures

         arising out of or resulting from the preparation or failure to prepare any safety
         precautions or procedures in connection with any project.


  F.     Preparation or Failure to Prepare Quantity Surveys




                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 47 of 65 PageID# 93


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                    Page 46 of 55

         arising out of or resulting from the preparation or failure to prepare quantity surveys.


      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



                         AMENDED DEFINITION SENDORSEMENT

  It is hereby noted and agreed that DEFINITION S is amended as follows:

  S    ‘Professional Services’ means those services performed for others by or on behalf of
       the Assured Organization in the practice of architecture, engineering, land surveying,
       landscape architecture, interior design, construction management, enviromental
       consulting, Laboratory Services.

        ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




                                                                                   1
                                                                                  f-rZ2 L.

                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 48 of 65 PageID# 94


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                     Page 47 of 55

                                   PREMIUM PAYMENT CLAUSE


  The (Re)lnsured undertakes that premium will be paid in full to Underwriters within 60 days
  of inception of this policy for, in respect of instalment premiums, when due).

  If the premium due under this policy has not been so paid to Underwriters by the sixtieth day
  from the inception of this policy (and, in respect of instalment premiums, by the date they are
  due) Underwriters shall have the tight to cancel this policy by notifying the (Re)Insured via
  the broker in writing. In the event of cancellation, premium is due to Underwriters on a pro
  rata basis for the period that Underwriters are on risk but the fLill policy premium shall be
  payable to Underwriters in the event of a loss or occurrence prior to the date of termination
  which gives rise to a valid claim under this policy.

  It is agreed that Underwriters shall give not less than 15 days prior notice of cancellation to
  the (Re)lnsured via the broker. If premium due is paid in full to Underwriters before the
  notice period expires, notice of cancellation shall automatically be revoked. If not, the policy
  shall automatically terminate at the end of the notice period.

  Unless otherwise agreed, the Leading Underwriter (and Agreement Parties if appropriate)
  are authorised to exercise rights under this clause on their own behalf and on behalf of all
  Underwriters participating in this contract.

  If any provision of this clause is found by any court or administrative body of competent
  jurisdiction to be invalid or unenforceable, such invalidity or unenforceability will not affect
  the other provisions of this clause which will remain in full force and effect.

  Where the premium is to be paid through a London Market Bureau, payment to Underwriters
  will be deemed to occur on the day of delivery of a premium advice note to the Bureau.


  11/01
  LSW3000




                                                                                      Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 49 of 65 PageID# 95


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                   Page 48 of 55

                       Special Cancellation/Insurer Downgrade Clause

  X.1 The Insurer shall give notice to the Assureds representative as identified in the
      Schedule as soon as practicable and in any event within 14 days, or as soon as
      permitted by its regulator if later, where the Insurer:

      fi) a. ceases underwriting entirely; or
         b. ceases underwriting the type of insurance provided by this policy in a territory
            where the Assured is domiciled; or

         c. formally announces its intention to cease underwriting as per (i)a or fi)b above; or

     (ii) voluntarily or involuntarily elects to wind up, run off its business, enter a scheme of
          arrangement or enter into any form of bankruptcy protection or related formal or
          informal termination of its insurance operations; or

     (iii) has its authority to carry on insurance business withdrawn.

  X.2The Assured or the Assured’s representative may terminate an Insurer’s participation on
     this risk by giving written notice:

     fi) When one of the events identified above at Condition X.1 takes place; or

     (ii) In the event that an Insurer has its financial strength rating downgraded below BBB
          by Standard & Poor’s or A- by AM Best. For Lloyd’s syndicates it is the financial
          strength rating of Lloyd’s as a whole which is considered.

     The effective date of termination shall not be earlier than the date notice is actually given
     by the Assured or the Assured’s representative.

  Upon notice of cancellation having been given by the Assured or the Assured’s
  representative to the Insurer, the Insurer shall pay to the Assured a pro rata return premium
  for the unexpired period of the policy. Such pro rate return premium shall be paid in
  accordance with the terms of trade previously agreed between the Assured’s representative
  and the Insurer to whom notice of cancellation has been given.

  In the event that there are any notifications under this policy or the Insurer has made any
  payments pursuant to any policy term or condition providing coverage under this policy to
  the Assured, the premium shall be deemed fully earned unless the Assured withdraws such
  notifications and/or reimburses the Insurer for any payment(s) made.




                                                                                     Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 50 of 65 PageID# 96


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                                                 Page 49 of 55

                 FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

  Each (Re)Insurer hereby acknowledges the requirements of Sections 1471-1474 US Internal
  Revenue Code of 1986, as amended, and the Treasury regulations and other guidance
  issued from time to time thereunder (FATCA”) and the obligation of each of them to provide
  to Marsh Ltd a valid Internal Revenue Service (‘IRS”) Form W8-BEN-E, W-9 or other
  documentation meeting the requirements of the FATCA regulations to establish they are not
  subject to any withholding requirement pursuant to FATCA (the ‘Required Documentation”).

  Furthermore:

  a)   If a (Re)Insurer becomes non-compliant with FATCA during the contract period or has
       not provided the Broker with the Required Documentation 14 days prior to any
       premium due date, the Withholding Agent (as defined in U.S. Treasury Regulation
       Section 1.1471-1 (b)( 147)) shall withhold 30% of the premium (to the extent all or a
       portion of that premium is subject to withholding pursuant to FATCA) due to that
       (Re)Insurer under this contract on that premium due date and shall promptly notify that
       (Re)Insurer via the Broker.

  b)   The withholding of premium by virtue of (a) above shall not be, and shall not be treated
       by the (Re)lnsurer as a breach of any premium payment condition, warranty or other
       clause whether or not entitling the (Re)lnsurer to cancel, terminate or restrict this
       contract, refuse, restrict or delay payment of any claim or invoke any interest, penalty
       or other late payment provision. The (Re)lnsurer shall be liable under this contract as if
       no such withholding had been made.

  c)   The (Re)lnsurer shall not recoup sums withheld under (a) above by deducting
       equivalent sums from any payments due to the (Re)Insured or by set off against any
       other sums owed by the (Re)Insurer and any general or contractual right of set-off
       enjoyed by the (Re)lnsurer is hereby varied and qualified to that extent.

  d)   Where premium is withheld in error, has not yet been paid to the IRS and the
       (Re)lnsurer has been paid only the net premium following such withholding, the broker
       will cooperate with the (Re)insurer to process the requisite refund.

  IUA 09-054 (FATCA)




                                                                                   Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 51 of 65 PageID# 97


  MARSH LTD
  CONTRACT NUMBER

  B0509F1NPS1700245                                              Page 50 of 55

                                      INFORMATION
  Signed and dated proposal form dated 6/13/2017.




                                                           A         i-’



                                                       I       Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 52 of 65 PageID# 98


  MARSH LTD
  CONTRACT NUMBER

  B0509F!NPS1700245                                                              Page 51 of 55

                                  SECURITY DETAILS                                               I
  (RE)INSURER’S
  LIABILITY:          LMA3333
                      fRe)insurer’s liability several not joint

                      The liability of a fre)insurer under this contract is several and not
                      joint with other (re)insurers party to this contract. A (re)insurer is
                      liable only for the proportion of liability it has underwritten. A
                      (re)insurer is not jointly liable for the proportion of liability
                      underwritten by any other (re)insurer. Nor is a (re)insurer otherwise
                      responsible for any liability of any other (re)insurer that may
                      underwrite this contract.

                      The proportion of liability under this contract underwritten by a
                      (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
                      proportions underwritten by all the members of the syndicate taken
                      together) is shown next to its stamp. This is subject always to the
                      provision concerning ‘signing’ below.

                      In the case of a Lloyd’s syndicate, each member of the syndicate
                      (rather than the syndicate itself) is a (re)insurer. Each member has
                      underwritten a proportion of the total shown for the syndicate (that
                      total itself being the total of the proportions underwritten by all the
                      members of the syndicate taken together). The liability of each
                      member of the syndicate is several and not joint with other
                      members. A member is liable only for that member’s proportion. A
                      member is not jointly liable for any other member’s proportion. Nor
                      is any member otherwise responsible for any liability of any other
                      (re)insurer that may underwrite this contract. The business address
                      of each member is Lloyd’s, One Lime Street, London EC3M 7HA.
                      The identity of each member of a Lloyd’s syndicate and their
                      respective proportion may be obtained by writing to Market
                      Services, Lloyd’s, at the above address.

                      Proportion of liability

                      Unless there is ‘signing’ (see below), the proportion of liability under
                      this contract underwritten by each (re)insurer (or, in the case of a
                      Lloyd’s syndicate, the total of the proportions underwritten by all the
                      members of the syndicate taken together) is shown next to its
                      stamp and is referred to as its ‘written line’.




                                                                               Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 53 of 65 PageID# 99


  MARSH LTD
  CONTRACT NUMBER

  BO5O9FINPS 1700245                                                              Page 52 of 55

                       Where this contract permits, written lines, or certain written lines,
                       may be adjusted (‘signed’). In that case a schedule is to be
                       appended to this contract to show the definitive proportion of
                       liability under this contract underwritten by each (re)insurer for, in
                       the case of a Lloyd’s syndicate, the total of the proportions
                       underwritten by all the members of the syndicate taken together). A
                       definitive proportion (or, in the case of a Lloyd’s syndicate, the total
                       of the proportions underwritten by all the members of a Lloyd’s
                       syndicate taken together) is referred to as a ‘signed line’. The
                       signed lines shown in the schedule will prevail over the written lines
                       unless a proven error in calculation has occurred,

                       Although reference is made at various points in this clause to ‘this
                       contract’ in the singular, where the circumstances so require this
                       should be read as a reference to contracts in the plural.


  ORDER HEREON:        100% of 100%


  BASIS OF WRITTEN
  LINES:               Percentage of Whole


  SIGNING
  PROVISIONS:          In the event that the written lines hereon exceed 100% of the order,
                       any lines written ‘To Stand’ will be allocated in full and all other
                       lines will be signed down in equal proportions so that the aggregate
                       signed lines are equal to 100% of the order without further
                       agreement of any of the (Re)lnsurers.

                       However:

                       a)   in the event that the placement of the order is not completed
                            by the commencement date of the period of (Re)lnsurance
                            then all lines written by that date will be signed in full;

                       b)   the (Re)lnsured may elect for the disproportionate signing of
                            (Re)lnsurers’ lines, without further specific agreement of
                            (Re)lnsurers, providing that any such variation is made prior
                            to the commencement date of the period of (Re)insurance,
                            and that lines written ‘To Stand’ may not be varied without the
                            documented agreement of those (Re)lnsurers;




                                                                                Contract Leader   I
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 54 of 65 PageID# 100


   MARSH LTD
   CONTRACT NUMBER

   BO5O9F1NPS1700245                                                            Page 53 of 55

                       c)   the signed lines resulting from the application of the above
                            provisions can be varied, before or after the commencement
                            date of the period of (Re)lnsurance, by the documented
                            agreement of the fRe)lnsured and all (Re)lnsurers whose
                            lines are to be varied. The variation to the contracts will take
                            effect only when all such (Re)lnsurers have agreed, with the
                            resulting variation in signed lines commencing from the date
                            set out in that agreement.




                                                                            ;
                                                                              Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 55 of 65 PageID# 101


   MARSH LTD
   CONTRACT NUMBER

   B0509FlNPS1700245                                                                   Page 54 of 55

   In a co-insurance placement, following (re)insurers may, but are not obliged to, follow the
   premium charged by the leading (re)insurer.

   (Re)lnsurers may not seek to guarantee for themselves terms as favourable as those which
   others subsequently achieve during the placement.

   (Re)insurers confirm and agree that where NCAD (Notice of Cancellation at Anniversary
   Date) is embedded in their stamp/line this is deemed to read and mean NCED (Notice of
   Cancellation at Expiry Date). This does not affect the right of the (re)insurer to issue a Notice
   of Cancellation in accordance with the contract terms.

  WRITTEN LINES:




                      IRIS INSURANCE BROKERS LTD 1921 lB
        MISCELLANEOUS ERRORS AND OMISSIONS MARKET LINESLIP: SF050860R

  For risks attaching from 1st April 2017 to 31st March 2018, inclusive.

  Section 2.
         For those accounts with Gross Premiums of USD 10,000 or currency
         equivalent or more

          Sums Insured up to and including USD 5,000,000 or currency equivalent, or
          GBP 5,000,000:

      Signed Line         Syndicate       Pseudonym                   Reference
        49.20%               2623             AFB
        10.80%               623              AFB
                                                                                                       >   L
        14.63%               435              FDY                  BA801516A000
         7.32%               2001             AML                  DEDOS918I7BR
        15.61%               609              AUW                  E8ZQPJFI7ALX
         2.44%               727              SAM                  9N490L0092FU


       100.00%




                                                                                     Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 56 of 65 PageID# 102


   MARSH LTD
   CONTRACT NUMBER

   BO5O9FINPSI 700245                                       Page 55 of 55



   Year of Account Signing Number and Date:

   2. A.
                                        *
   E6       Surplus Line        63052       07/04/2017
                                        *
   E8       Surplus Line        63053       07/04/2017


                                        *
   E9       Non USA             63054       07/04/2017




                                                                    •6


                                                          A—
                                                           Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 57 of 65 PageID# 103


   MARSH LTD
   CONTRACT NUMBER

   B0509F1NPS1700245                                          Page 1 of 9

                        CONTRACT ADMINISTRATION

                                  AND

                            ADVISORY DETAILS




                                                        L Contract Loader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 58 of 65 PageID# 104


   MARSH LTD
   CONTRACT NUMBER

   BO5O9FINPS 1700245                                                             Page 2 of 9

                             SUBSCRIPTION AGREEMENT                                             I
   CONTRACT
   LEADER:              AFB2623


   BASIS OF
   AGREEMENT TO
   CONTRACT
   CHANGES:             General Underwriting Agreement (February 2014) with Professional
                        Indemnity Schedule (May 2005)

                        31 days extension, if required by the Insured, at terms and
                        conditions to be agreed by the Contract Leader only on behalf of all
                        (Re)lnsurers hereon.

                        Where a following (Re)Insurer has charged a different contract
                        premium to that required by the Contract Leader and there is a
                        contract change which f a) is binding upon the following
                        (Re)lnsurers with the agreement of the Contract Leader only (and
                        any additional agreement party if present), and (b) involves
                        premium adjustment which is not already provided for within the
                        terms of the contract, then the following (Re)lnsurers agree to
                        follow the premium adjustment agreed by the Contract Leader in
                        the same ratio as their respective contract premium bears to that of
                        the Contract Leader.


   OTHER
   AGREEMENT
   PARTIES FOR
   CONTRACT
   CHANGES, FOR
   PART 2 GUA
   CHANGES ONLY:        Unless any other (Re)lnsurers are specified below, the Agreement
                        Parties for Part Two changes will be the Contract Leader only.


  AGREEMENT
  PARTIES FOR
  CONTRACT
  CHANGES, FOR
  THEIR PROPORTION
  ONLY:                 None, unless any (Re)lnsurers are specified here.

                        Where a following (Re)Insurer has charged a different contract
                        premium to that required by the Contract Leader and there is a
                        contract change which




                                                                              Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 59 of 65 PageID# 105


   MARSH LTD
   CONTRACT NUMBER

   B0509F1NPS1700245                                                                 Page 3 of 9

                              a) is binding upon the following (Re)lnsurers with the
                                 agreement of only the Contract Leader (and any additional
                                 agreement party If present), and

                              b) involves premium adjustment which is not already provided
                                 for within the terms of the contract, then the following
                                 (Re)Insurers agree to follow the premium adjustment agreed
                                 by the Contract Leader in the same ratio as their respective
                                 contract premium bears to that of the Contract Leader


  BASIS OF CLAIMS
  AGREEMENT:           Claims to be managed in accordance with:
                          I) The Lloyd’s Claims Scheme (Combined), or as amended or
                              any successor thereto.
                          ii) IUA claims agreement practices.

                       For non-bureau companies only, the Contract Leader only and to
                       be binding for non-bureau (Re)lnsurers.


  CLAIMS
  AG REEMENT
  PARTIES:             I)     For Lloyd’s syndicates:
                              The leading Lloyd’s syndicate and, where required by the
                              applicable Lloyd’s Claims Scheme, the second Lloyd’s
                              syndicate.

                              Where applicable, the second Lloyd’s Syndicate is deemed to
                              be the first Syndicate stamp to appear after the leading Lloyd’s
                              Syndicate.

                       ii)     For companies acting in accordance with the IUA claims
                               agreement practices:
                              The first IUA company and, where required by IUA practices,
                              the second IUA company.

                       iii)   For non-bureau companies only:
                              The Contract Leader only and to be binding for non-bureau
                              (Re)lnsurers


  CLAIMS
  ADMINISTRATION:      Marsh Ltd and (Re)lnsurers agree that any ctaims hereon (including
                       any claims related costs/fees) that are in scope and supported by
                       Electronic Claims File (ECF) will be notified and administered via
                       the Electronic Claims File (ECF) system with payments processed
                       via CLASS, unless both parties agree otherwise.




                                                                                Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 60 of 65 PageID# 106


   MARSH LTD
   CONTRACT NUMBER

   BO5O9FINPS 1700245                                                                   Page 4 of 9

                        Claims, or any element thereof, settled in a currency for which
                        Marsh Ltd do not hold a banking account will be agreed using a
                        notional rate of exchange which is subject to adjustment. Any
                        difference greater than GBP1 ,000 per payment or in the aggregate,
                        to be paid by or refunded to (Re)lnsurers as appropriate.

                        Extension of time to file a proof of loss to be agreed
                           a) if the Contract Leader is a non-Lloyd’s underwriter, by the
                               Contract Leader & Lloyd’s Claims Agreement Parties only
                           b) if the Contract Leader is a Lloyd’s underwriter, by the
                               Lloyd’s Claims Agreement Parties only

                        Notwithstanding any contrary provisions concerning notification
                        contained in applicable contract wording(s) to which this agreement
                        applies and
                        in the absence of a condition specifically nominating a party to
                        whom notice must be given (other than (Re)Insurers) and provided
                        that notification otherwise fully satisfies policy conditions then the
                        (Re)lnsured will be regarded as having complied with contract
                        notification provisions when Marsh Ltd or its subsidiary or
                        successor entities receives notification by email, facsimile or post.


   RULES AND
   EXTENT OF ANY
   OTHER DELEGATED
   CLAIMS
   AUTHORITY:           None, unless otherwise specified here by any other claims
                        agreement parties shown above.


   EXPERT(S) FEES
   COLLECTION:          Expert fees payable by Insurers for services performed on their
                        behalf to be collected by the expert or their appointed fee collection
                        service provider.


   SETTLEMENT DUE
   DATE:                29th August 2017


   BUREAU(X)
   ARRANGEMENTS:
                        Marsh Ltd to present de-Iinked signings to Xchanging where
                        applicable.

                        Underwriters! Reinsurers hereby note and agree to accept premium
                        as and when received by the broker, inclUding part payments, with
                        Xchanging to sign accordingly.




                                                                             I
                                                                                  r;4
                                                                                 ....




                                                                                   Contract Leader    I
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 61 of 65 PageID# 107


   MARSH LTD
   CONTRACT NUMBER

   BO5O9FINPSJ 700245                                                              Page 5   of   9

                        Underwriters! Reinsurers agree that the broker may settle
                        premiums for this contract at different times and/or may release de
                        linked premiums for this contract into settlement at different times.

                        Underwriters! Reinsurers agree that the second and subsequent
                        premium instalments are taken down as additional premiums, other
                        than annual re-signings

                        Policies to be signed in multiple copies, as required, for purposes
                        designated therein or as slip policies as may be required.

                        Where Settlement Due Date falls upon a weekend or Bank Holiday
                        it shall be deemed to be the next working day.

                        Where Settlement Due Date and Premium Payment Clause
                        (30/09/08) LSW3001 payment due dates differ the dates shall
                        automatically be amended to the later date. This also to apply to
                        any instalments and/or extensions.

                        A Premium Payment Warranty or Settlement Due Date shall not be
                        breached lithe original presentation of the signing slip/contract
                        and/or premium advice note to Xchanging is in time. If,
                        subsequently, amendments to the signing slip/contract and/or
                        premium advice note are notified to the broker by Xchanging, in
                        order to enable it to be processed and the premium signing
                        completed, the broker shall have an additional period of seven days
                        from the date of such notification to complete the amendments and
                        to resubmit the signing slip/contract and/or premium advice note to
                        Xchanging.

                        Subject to Premium Processing Clause LSW3003 (14112/09) as
                        follows:

                        Where the premium is to be paid through Xchanging Ins-sure
                        Services (XIS), payment to (Re)lnsurers will be deemed to occur on
                        the day that a delinked premium is released for settlement by the
                        Appointed Broker or in the case of non-Uelinked premiums, on the
                        day that the error-free Premium Advice Note (PAN) is submitted to
                        XIS.




                                                                              A


                                                                              Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 62 of 65 PageID# 108


   MARSH LTD
   CONTRACT NUMBER

   B0509F1NPS1700245                                                             Page 6019

                       Where premiums are to be paid by instalments under the Deferred
                       Account Scheme, and the Appointed Broker does not receive the
                       premium in time to comply with the agreed settlement date for the
                       second or subsequent instalment, the Appointed Broker, if electing
                       to suspend the automatic debiting of the relevant deferred
                       instalment, shall advise the Slip Leader in writing and instruct XIS
                       accordingly. XIS shall then notify (Re)lnsurers. Payment to any
                       entity within the same group of companies as the Appointed Broker
                       will be deemed to be payment to the Appointed Broker.

                       Nothing in this clause shall be construed to override the terms of
                       any Premium Payment Warranty or Clause or any Termination or
                       Cancellation provision contained in this contract. Furthermore, any
                       amendment to the Settlement Due Date of a premium instalment as
                       a result of the operation of this Premium Processing Clause shall
                       not amend the date that such instalment is deemed to be due for
                       the purposes of such Premium Payment Warranty or Clause or
                       Termination or Cancellation provision unless (Re)Insurers
                       expressly agree otherwise.

                       Appointed Broker: Marsh Ltd

                       LSW3003
                       14/12/09

                       Reinsurers agree to accept premium payment in either Sterling
                       (GBP), U.S. Dollars (USD) or original currency as may be
                       applicable.

                       In respect of non —settlement currencies:
                       XIS to accept settlement of premium in Pounds Sterling (GBP)
                       converted at the rate of exchange at the date of receipt of payment
                       by Marsh Ltd. However, in the event Marsh Ltd are paid in Pounds
                       Sterling (GBP), U.S. Dollars (USD) or EUROS (EUR) then
                       settlement will be made via XIS in GBP, USD or EUR as received
                       by Marsh Ltd.

                       In respect of electronically placed lines via PPL. In the event the
                       Settlement Due Date (as detailed in Subscription Agreement)
                       and/or the Risk Code and/or Year of Account (as detailed in Fiscal
                       and Regulatory) differ from those shown in the PPL SECURITY
                       DETAILS, the information recorded in the PPL SECURITY
                       DETAILS shall take precedence.




                                                                             Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 63 of 65 PageID# 109


   MARSH LTD
   CONTRACT NUMBER

   BO5O9FINPS 1700245                                                             Page 7 019




   NON—EU REAUX
   ARRANGEMENTS:        Whete any Premium Payment Warranty (PPW) or Premium
                        Payment Condition fPPC) due date falls on a weekend or public
                        holiday, payment of premium by telegraphic transfer or any other
                        relevant electronic settlement method on the next working day will
                        be deemed to be in compliance with such PPW or PPC.

                        Where (Re)lnsurers have agreed to regular (weekly! monthly?
                        quarterly) accounting the Premium Payment Warranty (PPW) or
                        Premium Payment Condition fPPC) due date shall be overridden by
                        the accounting agreement.




                                                                             Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 64 of 65 PageID# 110


      MARSH LTD
      CONTRACT NUMBER

      BO5O9FINPSI 700245                                              Page 8 of 9

  (                               FtSCALAND REGULATORY

      TAX PAYABLE BY
      INSURER(S):          None


      COUNTRY OF
      ORIGIN:              United States of America


      OVERSEAS
      BROKER:              Marsh USA Inc.
                           Washington Square
                           1050 Connecticut Avenue NW
                           Suite700I
                           Washington
                           DC 20036


      BROKER:              Marsh Ltd
                           Tower Place
                           London
                           EC3R 5BU


      SURPLUS LINE
      BROKER:              Licensee: Salinardo, Robert
                           Address: 1166 Avenue of the Americas
                           License#: 108379
                           City, State: New York, NY 100362708



      STATE OF FILING:     Virginia


      US
      CLASSIFICATION:      US Sutplus Lines.


      ALLOCATION OF
      PREMIUM TO
      CODING:              ES         100%


      REGULATORY
      CLIENT                Large risk.
      CLASSIFICATION:




                                                                  Contract Leader
Case 3:19-cv-00063-MHL Document 1-2 Filed 01/28/19 Page 65 of 65 PageID# 111


   MARSH LTD
   CONTRACT NUMBER

   BO5O9F1NPS1700245                                           Page 9 of 9

                     BROKER REMUNERATION AND DEDUCTIONS                          I
   FEE PAYABLE BY
   CLIENT:             No.


   TOTAL
   BROKERAGE:          27.5%


   OTHER
   DEDUCTI ONS
   FROM PREMIUM:       None




                                                          ;*
                                                          Conttact Leader
                                                                             I
